Exhibit 10.2A
VOLUME SUBMITTER
DEFINED CONTRIBUTION PLAN
(Profit Sharing/401 (k) Plan)

A Fidelity Volume Submitter Plan
Adoption Agreement No. 001
For use With
Fidelity Basic Plan Document No. 14

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1.01 PLAN INFORMATION
    2  
1.02 EMPLOYER
    3  
1.03 TRUSTEE
    3  
1.04 COVERAGE
    3  
1.05 COMPENSATION
    7  
1.06 TESTING RULES
    8  
1.07 DEFERRAL CONTRIBUTIONS
    9  
1.08 EMPLOYEE CONTRIBUTIONS (AFTER-TAX CONTRIBUTIONS)
    13  
1.09 ROLLOVER CONTRIBUTIONS
    13  
1.10 QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS
    13  
1.11 MATCHING EMPLOYER CONTRIBUTIONS
    14  
1.12 NONELECTIVE EMPLOYER CONTRIBUTIONS
    17  
1.13 EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS
    21  
1.14 RETIREMENT
    21  
1.15 DEFINITION OF DISABLED
    21  
1.16 VESTING
    21  
1.17 PREDECESSOR EMPLOYER SERVICE
    23  
1.18 PARTICIPANT LOANS
    23  
1.19 IN-SERVICE WITHDRAWALS
    23  
1.20 FORM OF DISTRIBUTIONS
    24  
1.21 TIMING OF DISTRIBUTIONS
    26  
1.22 TOP-HEAVY STATUS
    27  
1.23 CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED CONTRIBUTION
PLANS
    28  
1.24 INVESTMENT DIRECTION
    28  
1.25 ADDITIONAL PROVISIONS
    29  
1.26 SUPERSEDING PROVISIONS
    29  
1.27 RELIANCE ON ADVISORY LETTER
    29  
1.28 ELECTRONIC SIGNATURE AND RECORDS
    29  
1.29 VOLUME SUBMITTER INFORMATION
    30  
EXECUTION PAGE
    31  
EXECUTION PAGE
    32  
IN-SERVICE WITHDRAWALS ADDENDUM
    33  
ADDITIONAL PROVISIONS ADDENDUM
    34  
EFFECTIVE DATES FOR INTERIM LEGAL COMPLIANCE SNAP OFF ADDENDUM
    42  

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

1



--------------------------------------------------------------------------------



 



Adoption Agreement
Article 1
Profit Sharing/401(k) Plan

1.01   PLAN INFORMATION

  (a)   Name of Plan:         This is the Profit Incentive Bonus Plan of Hudson
City Savings Bank (the “Plan”)     (b)   Type of Plan:

  (1) o   401(k)Only     (2) þ   401(k) and Profit Sharing     (3) o   Profit
Sharing Only

  (c)   Administrator Name (if not the Employer):        
 
    (d)   Plan Year End (month/day): 12/31     (e)   Three Digit Plan Number:
002     (f)   Limitation Year (check one):

  (1) o   Calendar Year     (2) þ   Plan Year     (3) o   Other:
                                                             

  (g)   Plan Status (check appropriate box(es)):

  (1)   Adoption Agreement Effective Date: 03/15/2010         Note: The
effective date specified above must be after the last day of the 2001 Plan Year.
    (2)   The Adoption Agreement Effective Date is:

  (A) o   A new Plan Effective Date     (B) þ   An amendment Effective Date
(check one):

  (i) o   an amendment and restatement of this Basic Plan Document No. 14 and
its Adoption Agreement previously executed by the Employer;     (ii) þ   a
conversion from Fidelity Basic Plan Document No. 12 and its Adoption Agreement
to Basic Plan Document No. 14 and its Adoption Agreement; or     (iii) o   a
conversion to Basic Plan Document No. 14 and its Adoption Agreement.

      The original effective date of the Plan: 1/1/1974

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

2



--------------------------------------------------------------------------------



 



  (3) o   Special Effective Dates. Certain provisions of the Plan shall be
effective as of a date other than the date specified in Subsection 1.01(g)(1)
above. Please complete the Special Effective Dates Addendum to the Adoption
Agreement indicating the affected provisions and their effective dates.     (4)
o   Plan Merger Effective Dates. Certain plan(s) were merged into the Plan on or
after the date specified in Subsection 1.01(g)(1) above. The merged plans are
listed in the Plan Mergers Addendum. Please complete the appropriate
subsection(s) of the Plan Mergers Addendum to the Adoption Agreement indicating
the plan(s) that have merged into the Plan and the effective date(s) of such
merger(s).     (5) o   Frozen Plan. The Plan is currently frozen. Unless the
Plan is amended in the future to provide otherwise, no further contributions
shall be made to the Plan. Plan assets will continue to be held on behalf of
Participants and their Beneficiaries until distributed in accordance with the
Plan terms. (If this provision is selected, it will override any conflicting
provision selected in the Adoption Agreement)

      Note: While the Plan is frozen, no further contributions, including
Deferral Contributions, Employee Contributions, and Rollover Contributions, may
be made to the Plan and no employee who is not already a Participant in the Plan
may become a Participant.

1.02   EMPLOYER

  (a)   Emylover Name: Hudson City Savings Bank

  (1)   Employer’s Tax Identification Number: 22-1002380     (2)   Employer’s
fiscal year end: 12/31

  (b)   The term “Employer” includes the following participating employers
(choose one):

  (1) þ   No other employers participate in the Plan.     (2) o   Certain other
employers participate in the Plan. Please complete the Participating Employers
Addendum.

1.03   TRUSTEE

         
(a)
  Trustee Name:   Fidelity Management Trust Company
 
 
  Address:   82 Devonshire Street
 
 
      Boston, MA 02109

1.04   COVERAGE       All Employees who meet the conditions specified below
shall be eligible to participate in the Plan:

  (a)   Age Requirement (check one):

  (1) o   no age requirement.     (2) þ   must have attained age: 21 (not to
exceed 21).

  (b)   Eligibility Service Requirement(s) - There shall be no eligibility
service requirements for contributions to the Plan unless selected below for the
following contributions:

  (1) þ   For Deferral Contributions, Employee Contributions, and Qualified
Nonelective Employer Contributions, Employees must meet the following service
requirement (select one):

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.



3



--------------------------------------------------------------------------------



 



  (A) o                        (not to exceed 365) days of Eligibility Service
requirement (no minimum Hours of Service can be required).     (B) þ   3 (not to
exceed 12) months of Eligibility Service requirement (no minimum Hours of
Service can be required).     (C) o   one year of Eligibility Service
requirement (at least                      (not to exceed 1,000) Hours of
Service are required during the Eligibility Computation Period).

  (2) þ   For Nonelective Employer Contributions, Employees must meet the
following service requirement (select one):

  (A) o                        (not to exceed 730) days of Eligibility Service
requirement (no minimum Hours of Service can be required).     (B) þ   3 (not to
exceed 24) months of Eligibility Service requirement (no minimum Hours of
Service can be required).     (C) o   one year of Eligibility Service
requirement (at least                      (not to exceed 1,000) Hours of
Service are required during the Eligibility Computation Period).     (D) o   two
years of Eligibility Service requirement (at least                      (not to
exceed 1,000) Hours of Service are required during each Eligibility Computation
Period).

  (3) o   For Matching Employer Contributions, Employees must meet the following
service requirement (select one):

  (A) o                        (not to exceed 730) days of Eligibility Service
requirement (no minimum Hours of Service can be required).     (B) o  
                     (not to exceed 24) months of Eligibility Service
requirement (no minimum Hours of Service can be required).     (C) o   one year
of Eligibility Service requirement (at least                      (not to exceed
1,000) Hours of Service are required during the Eligibility Computation Period).
    (D) o   two years of Eligibility Service requirement (at least
                     (not to exceed 1,000) Hours of Service are required during
each Eligibility Computation Period).

    Note: If the Employer selects an Eligibility Service requirement of more
than 365 days in Option 1.04(b)(2)(A) or 1.04(b)(3)(A) or 12 months in Option
1.04(b)(2)(B) or 1.04(b)(3)(B) or the two year Eligibility Service requirement
in Option 1.04(b)(2)(D) or 1.04(b)(3)(D), then contributions subject to such
Eligibility Service requirement must be 100% vested when made.       Note: If
different eligibility requirements are selected for Deferral Contributions in
Subsection 1.04(a)(1) or 1.04(b)(1) than for Employer Contributions and a more
stringent eligibility requirement is elected in Subsection 1.04(a) or (b) either
(1) with respect to Matching Employer Contributions and Option 1.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, is selected or (2) with
respect to Nonelective Employer Contributions and Option 1.12(a)(3), 401(k) Safe
Harbor Formula, is selected, then the Plan may be disaggregated for testing
purposes as described in Section 6.09 of the Basic Plan Document. If a more
stringent eligibility requirement is elected in Subsection 1.04(a) or (b) for
Nonelective Employer Contributions than for Matching Employer Contributions and
Option 1.12(a)(3), 401(k) Safe Harbor Formula, is selected for Nonelective
Employer Contributions, then Matching Employer Contributions may be similarly
disaggregated.       Note: If different eligibility requirements are selected
for Deferral Contributions in Subsection 1.04(a)(1) or 1.04(b)(1) than for
Employer Contributions and the Plan becomes a “top-heavy plan,” the Employer may
need to make a minimum Employer Contribution on behalf of non-key Employees who

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

4



--------------------------------------------------------------------------------



 



      have satisfied the eligibility requirements for Deferral Contributions and
are employed on the last day of the Plan Year, but have not satisfied the
eligibility requirements for Employer Contributions.     (c)   Eligibility
Computation Period - The Eligibility Computation Period is the
12-consecutive-month period beginning on an Employee’s Employment Commencement
Date and each 12-consecutive-month period beginning on an anniversary of his
Employment Commencement Date.     (d)   Eligible Class of Employees:

  (1)   Generally, the Employees eligible to participate in the Plan are (choose
one):

  (A) þ   all Employees of the Employer.     (B) o   only Employees of the
Employer who are covered by (choose one):

  (i) o   any collective bargaining agreement with the Employer, provided that
the agreement requires the employees to be included under the Plan.     (ii) o  
the following collective bargaining agreement(s) with the Employer:
                      

  (2) þ   Notwithstanding the selection in Subsection 1.04(d)(1) above, certain
Employees of the Employer are excluded from participation in the Plan (check the
appropriate box(es)):

      Note: Certain employees (e.g., residents of Puerto Rico) are excluded
automatically pursuant to Subsection 2.0l (s) of the Basic Plan Document,
regardless of the Employer’s selection under this Subsection 1.04(d)(2).

  (A) þ   employees covered by a collective bargaining agreement, unless the
agreement requires the employees to be included under the Plan. (Do not choose
if Option 1.04(d)(1)(B) is selected above.)     (B) o   Highly Compensated
Employees as defined in Subsection 2.01(cc) of the Basic Plan Document.     (C)
þ   Leased Employees as defined in Subsection 2.01(gg) of the Basic Plan
Document.     (D) þ   nonresident aliens who do not receive any earned income
from the Employer which constitutes United States source income.     (E) þ  
other:

      Building Service Employees who spend more than 50% of working time
servicing real estate other than bank offices, is compensated principally on a
daily, commission, fee or retainer basis

      Note: The eligible group defined above must be a definitely determinable
group and cannot be subject to the discretion of the Employer. In addition, the
design of the classifications cannot be such that the only Non-Highly
Compensated Employees benefiting under the Plan are those with the lowest
compensation and/or the shortest periods of service and who may represent the
minimum number of such employees necessary to satisfy coverage under Code
Section 410(b).

  (i) o   Notwithstanding this exclusion, any Employee who is excluded from
participation solely because he is in a group described below shall become an
Eligible Employee eligible to participate in the Plan on the Entry Date
coinciding with or immediately following the date on which he first satisfies
the following requirements: (I) he attains age 21 and (II) he completes at least

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

5



--------------------------------------------------------------------------------



 



      1,000 Hours of Service during an Eligibility Computation Period. This
Subsection 1.04(d)(2)(E)(i) applies to the following excluded Employees (Must
choose if an exclusion in (E) above directly or indirectly imposes an age and/or
service requirement for participation, for example by excluding part-time or
temporary employees):
 

      Note: The Employer should exercise caution when excluding employees from
participation in the Plan. Exclusion of employees may adversely affect the
Plan’s satisfaction of the minimum coverage requirements, as provided in Code
Section 410(b).

  (e)   Entry Date(s) — The Entry Dates shall be as indicated below with respect
to the applicable type(s) of contribution. (Complete the table below by checking
the appropriate boxes to indicate Entry Dates for the contributions listed.)

                      (1) Deferral                 Contributions,              
  Employee                 Contributions,                 Qualified            
    Nonelective   (2) Nonelective   (3) Matching         Employer   Employer  
Employer         Contributions   Contributions   Contributions    
(A)
          X   N/A — not applicable — type(s) of contribution not selected
 
               
(B)
              Immediate upon meeting the eligibility requirements specified in
Subsections 1.04(a) and 1.04(b)
 
               
(C)
              the first day of each Plan Year and the first day of the seventh
month of each Plan Year
 
               
(D)
              the first day of each Plan Year and the first day of the fourth,
seventh, and tenth months of each Plan Year
 
               
(E)
  X   X       the first day of each month
 
               
(F)
              the first day of each Plan Year (Do not select if there is an
Eligibility Service requirement of more than six months in Subsection 1.04(b)
for the type(s) of contribution or if there is an age requirement of more than
20 1/2 in Subsection 1.04(a) for the type(s) of contribution.)

 

Note:   If another plan is merged into the Plan, the Plan may provide on the
Plan Mergers Addendum that the effective date of the merger is also an Entry
Date with respect to certain Employees.

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

6



--------------------------------------------------------------------------------



 



  (f)   Date of Initial Participation — An Employee shall become a Participant
unless excluded by Subsection 1.04(d) above on the Entry Date coinciding with or
immediately following the date the Employee completes the service and age
requirement(s) in Subsections 1.04(a) and (b), if any, except (check one):

  (1) þ   no exceptions.     (2) o   Employees employed on                     
(insert date) shall become Participants on that date.     (3) o   Employees who
meet the age and service requirement(s) of Subsections 1.04(a) and (b) on
                     (insert date) shall become Participants on that date.

1.05   COMPENSATION       Compensation for purposes of determining contributions
shall be as defined in Subsection 2.01(k) of the Basic Plan Document, modified
as provided below.

  (a)   Compensation Exclusions — Compensation shall exclude the item(s)
selected below.

  (1) o   No exclusions.     (2) þ   Overtime pay.     (3) o   Bonuses.     (4)
þ   Commissions.     (5) þ   The value of restricted stock or of a qualified or
a non-qualified stock option granted to an Employee by the Employer to the
extent such value is includable in the Employee’s taxable income.     (6) o  
Severance pay received prior to termination of employment. (Severance pay
received following termination of employment is always excluded for purposes of
contributions.)

      Note: If the Employer selects an option, other than (1) above, with
respect to Nonelective Employer Contributions, Compensation must be tested to
show that it meets the requirements of Code Section 414(s) or the allocations
must be tested to show that they meet the general test under regulations issued
under Code Section 401(a)(4). These exclusions shall not apply for purposes of
the “Top-Heavy” requirements in Section 15.03, for allocating safe harbor
Matching Employer Contributions if Subsection 1.11(a)(3) is selected, for
allocating safe harbor Nonelective Employer Contributions if Subsection
1.12(a)(3) is selected, or for allocating non-safe harbor Nonelective Employer
Contributions if the Integrated Formula is elected in Subsection 1.12(b)(2).

  (b)   Compensation for the First Year of Participation — Contributions for the
Plan Year in which an Employee first becomes a Participant shall be determined
based on the Employee’s Compensation as provided below. (Complete by checking
the appropriate boxes.)

  (1) o   Compensation for the entire Plan Year. (Complete (A) below, if
applicable, with regard to the initial Plan Year of the Plan.)

  (A) o   For purposes of determining the amount of Nonelective Employer
Contributions, other than 401(k) Safe Harbor Nonelective Employer Contributions,
for all Employees who become Active Participants during the initial Plan Year,
Compensation for the 12-month period ending on the last day of the initial Plan
Year shall be used.

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.



7



--------------------------------------------------------------------------------



 



  (2) þ   Only Compensation for the portion of the Plan Year in which the
Employee is eligible to participate in the Plan. (Complete (A) below, if
applicable, with regard to the initial Plan Year of the Plan.)

  (A) o   For purposes of determining the amount of Nonelective Employer
Contributions, other than 401(k) Safe Harbor Nonelective Employer Contributions,
for those Employees who become Active Participants on the Effective Date of the
Plan, Compensation for the 12-month period ending on the last day of the initial
Plan Year shall be used. For all other Employees, only Compensation for the
period in which they are eligible shall be used.

1.06   TESTING RULES

  (a)   ADP/ACP Present Testing Method — The testing method for purposes of
applying the “ADP” and “ACP” tests described in Sections 6.03 and 6.06 of the
Basic Plan Document shall be the (check one):

  (1) þ   Current Year Testing Method — The “ADP” or “ACP” of Highly Compensated
Employees for the Plan Year shall be compared to the “ADP” or “ACP” of
Non-Highly Compensated Employees for the same Plan Year. (Must choose if Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or Option
1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective Employer
Contributions is checked.)     (2) o   Prior Year Testing Method — The “ADP” or
“ACP” of Highly Compensated Employees for the Plan Year shall be compared to the
“ADP” or “ACP” of Non-Highly Compensated Employees for the immediately preceding
Plan Year. (Do not choose if Option 1.10(a)(1), alternative allocation formula
for Qualified Nonelective Contributions.)     (3) o   Not applicable. (Only if
Option 1.01(b)(3), Profit Sharing Only, is checked and Option 1.08(a)(1), Future
Employee Contributions, and Option 1.11(a), Matching Employer Contributions, are
not checked or Option 1.04(d)(2)(B), excluding all Highly Compensated Employees
from the eligible class of Employees, is checked.)

      Note: Restrictions apply on elections to change testing methods.     (b)  
First Year Testing Method — If the first Plan Year that the Plan, other than a
successor plan, permits Deferral Contributions or provides for either Employee
or Matching Employer Contributions, occurs on or after the Effective Date
specified in Subsection 1.01(g), the “ADP” and/or “ACP” test for such first Plan
Year shall be applied using the actual “ADP” and/or “ACP” of Non-Highly
Compensated Employees for such first Plan Year, unless otherwise provided below.

  (1) o   The “ADP” and/or “ACP” test for the first Plan Year that the Plan
permits Deferral Contributions or provides for either Employee or Matching
Employer Contributions shall be applied assuming a 3% “ADP” and/or “ACP” for
Non-Highly Compensated Employees. (Do not choose unless Plan uses prior year
testing method described in Subsection 1.06(a)(2).)

  (c)   HCE Determinations: Look Back Year — The look back year for purposes of
determining which Employees are Highly Compensated Employees shall be the
12-consecutive-month period preceding the Plan Year unless otherwise provided
below.

  (1) o   Calendar Year Determination — The look back year shall be the calendar
year beginning within the preceding Plan Year. (Do not choose if the Plan Year
is the calendar year.)

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

8



--------------------------------------------------------------------------------



 



  (d)   HCE Determinations: Top Paid Group Election — All Employees with
Compensation exceeding the dollar amount specified in Code
Section 414(q)(l)(B)(i) adjusted pursuant to Code Section 415(d) (e.g., $95,000
for “determination years” beginning in 2005 and “look-back years” beginning in
2004) shall be considered Highly Compensated Employees, unless Top Paid Group
Election below is checked.

  (1) o   Top Paid Group Election — Employees with Compensation exceeding the
dollar amount specified in Code Section 414(q)(l)(B)(i) adjusted pursuant to
Code Section 415(d) (e.g., $95,000 for “determination years” beginning in 2005
and “look-back years” beginning in 2004) shall be considered Highly Compensated
Employees only if they are in the top paid group (the top 20% of Employees
ranked by Compensation).

    Note: Plan provisions for Sections 1.06(c) and 1.06(d) must apply
consistently to all retirement plans of the Employer for determination years
that begin with or within the same calendar year (except that Option 1.06(c)(1),
Calendar Year Determination, shall not apply to calendar year plans).   1.07  
DEFERRAL CONTRIBUTIONS

  (a) þ   Deferral Contributions — Participants may elect to have a portion of
their Compensation contributed to the Plan on a before-tax basis pursuant to
Code Section 40l(k). Pursuant to Subsection 5.03(a) of the Basic Plan Document,
if Catch-Up Contributions are selected below, the Plan’s deferral limit is 75%,
unless the Employer elects an alternative deferral limit in Subsection
1.07(a)(1)(A) below. If Catch-Up Contributions are selected below, and the
Employer has specified a percentage in Subsection 1.07(a)(1)(A) that is less
than 75%, a Participant eligible to make Catch-Up Contributions shall (subject
to the statutory limits in Treasury Regulation Section 1.414-l(v)(l)(i)) in any
event be permitted to contribute in excess of the specified deferral limit up to
100% of the Participant’s “effectively available Compensation” (i.e.,
Compensation available after other withholding), as required by Treasury
Regulation Section 1.414(v)-l(e)(l)(ii)(B).

  (1)   Regular Contributions — The Employer shall make a Deferral Contribution
in accordance with Section 5.03 of the Basic Plan Document on behalf of each
Participant who has an executed salary reduction agreement in effect with the
Employer for the payroll period in question. Such Deferral Contribution shall
not exceed the deferral limit specified in Subsection 5.03(a) of the Basic Plan
Document or in Subsection 1.07(a)(1)(A) below, as applicable. Check and complete
the appropriate box(es), if any.

  (A) þ   The deferral limit is 60% (must be a whole number multiple of one
percent) of Compensation. (Unless a different deferral limit is specified, the
deferral limit shall be 75%. If Option 1.07(a)(4), Catch-Up Contributions, is
selected below, complete only if deferral limit is other than 75%.)     (B) þ  
Instead of specifying a percentage of Compensation, a Participant’s salary
reduction agreement may specify a dollar amount to be contributed each payroll
period, provided such dollar amount does not exceed the maximum percentage of
Compensation specified in Subsection 5.03(a) of the Basic Plan Document or in
Subsection 1.07(a)(1)(A) above, as applicable.     (C) o   A Participant may
increase or decrease, on a prospective basis, his salary reduction agreement
percentage or, if Roth 401(k) Contributions are selected in Subsection
1.07(a)(5) below, the portion of his Deferral Contributions designated as Roth
401(k) Contributions (check one):

  (i) þ   as of the beginning of each payroll period.     (ii) o   as of the
first day of each month.

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

9



--------------------------------------------------------------------------------



 



  (iii) o   as of each Entry Date. (Do not select if immediate entry is elected
with respect to Deferral Contributions in Subsection 1.04(e).)     (iv) o   as
of the first day of each calendar quarter.     (v) o   as of the first day of
each Plan Year.     (vi) o   other. (Specify, but must be at least once per Plan
Year).  

      Note: Notwithstanding the Employer’s election hereunder, if Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or Option
1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective Employer
Contributions is checked, the Plan provides that an Active Participant may
change his salary reduction agreement percentage for the Plan Year within a
reasonable period (not fewer than 30 days) of receiving the notice described in
Section 6.09 of the Basic Plan Document.

  (D)   A Participant may revoke, on a prospective basis, a salary reduction
agreement at any time upon proper notice to the Administrator but in such case
may not file a new salary reduction agreement until (check one):

  (i) þ   the beginning of the next payroll period.     (ii) o   the first day
of the next month.     (iii) o   the next Entry Date. (Do not select if
immediate entry is elected with respect to Deferral Contributions in Subsection
1.04(e).)     (iv) o   as of the first day of each calendar quarter.     (v) o  
as of the first day of each Plan Year.     (vi) o   other. (Specify, but must be
at least once per Plan Year).

  (2) o   Additional Deferral Contributions — The Employer shall allow a
Participant upon proper notice and approval to enter into a special salary
reduction agreement to make additional Deferral Contributions in an amount up to
100% of their effectively available Compensation for the payroll period(s)
designated by the Employer.     (3) þ   Bonus Contributions — The Employer shall
allow a Participant upon proper notice and approval to enter into a special
salary reduction agreement to make Deferral Contributions in an amount up to
100% of any Employer paid cash bonuses designated by the Employer on a uniform
and nondiscriminatory basis that are made for such Participants during the Plan
Year. The Compensation definition elected by the Employer in Subsection 1.05(a)
must include bonuses if bonus contributions are permitted. Unless a Participant
has entered into a special salary reduction agreement with respect to bonuses,
the percentage deferred from any Employer paid cash bonus shall be (check (A) or
(B) below):

  (A) o   Zero.     (B) þ   The same percentage elected by the Participant for
his regular contributions in accordance with Subsection 1.07(a)(1) above or
deemed to have been elected by the Participant in accordance with Option
1.07(a)(6) below.

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

10



--------------------------------------------------------------------------------



 



      Note: A Participant’s contributions under Subsection 1.07(a)(2) and/or
(3) may not cause the Participant to exceed the percentage limit specified by
the Employer in Subsection 1.07(a)(1)(A) for the full Plan Year. If the
Administrator anticipates that the Plan will not satisfy the “ADP” and/or “ACP”
test for the year, the Administrator may reduce the rate of Deferral
Contributions of Participants who are Highly Compensated Employees to an amount
objectively determined by the Administrator to be necessary to satisfy the “ADP”
and/or “ACP” test.

  (4) þ   Catch-Up Contributions - The following Participants who have attained
or are expected to attain age 50 before the close of the calendar year will be
permitted to make Catch-Up Contributions to the Plan, as described in Subsection
5.03(a) of the Basic Plan Document:

  (A) þ   All such Participants.     (B) o   All such Participants except those
covered by a collective-bargaining agreement under which retirement benefits
were a subject of good faith bargaining unless the bargaining agreement
specifically provides for Catch-Up Contributions to be made on behalf of such
Participants.

      Note: The Employer must not select Option 1.07(a)(4) above unless all
“applicable plans” (except any plan that is qualified under Puerto Rican law or
that covers only employees who are covered by a collective bargaining agreement
under which retirement benefits were a subject of good faith bargaining)
maintained by the Employer and by any other employer that is treated as a single
employer with the Employer under Code Section 414(b), (c), (m), or (o) also
permit Catch-Up Contributions in the same dollar amount. An “applicable plan” is
any 401(k) plan or any SIMPLE IRA plan, SEP, plan or contract that meets the
requirements of Code Section 403(b), or Code Section 457 eligible governmental
plan that provides for elective deferrals.

  (5) o   Roth 401(k) Contributions. Participants shall be permitted to
irrevocably designate pursuant to Subsection 5.03(b) of the Basic Plan Document
that a portion or all of the Deferral Contributions made under this Subsection
1.07(a) are Roth 401(k) Contributions that are includable in the Participant’s
gross income at the time deferred.     (6) o   Automatic Enrollment
Contributions. Beginning on the effective date of this paragraph (6) (the
“Automatic Enrollment Effective Date”) and subject to the remainder of this
paragraph (6), unless an Eligible Employee affirmatively elects otherwise, his
Compensation will be reduced by                     % (the “Automatic Enrollment
Rate”), such percentage to be increased in accordance with Option 1.07(b) (if
applicable), for each payroll period in which he is an Active Participant,
beginning as indicated in Subsection 1.07(a)(6)(A) below, and the Employer will
make a pre-tax Deferral Contribution in such amount on the Participant’s behalf
in accordance with the provisions of Subsection 5.03(c) of the Basic Plan
Document (an “Automatic Enrollment Contribution”).

  (A)   With respect to an affected Participant, Automatic Enrollment
Contributions will begin as soon as administratively feasible on or after (check
one):

  (i) o   The Participant’s Entry Date.     (ii) o                       
(minimum of 30) days following the Participant’s date of hire, but no sooner
than the Participant’s Entry Date.

      Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf. If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

11



--------------------------------------------------------------------------------



 



      provisions of this paragraph (6), and Option 1.07(b) if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(1)(C) or (D). Automatic Enrollment
Contributions shall be made only on behalf of Active Participants who are first
hired by the Employer on or after the Automatic Enrollment Effective Date and do
not have a Reemployment Commencement Date, unless otherwise provided below.

  (B) o   Additionally, unless such affected Participant affirmatively elects
otherwise within the reasonable period established by the Plan Administrator,
Automatic Enrollment Contributions will be made with respect to the Employees
described below. (Check all that apply.)

  (i) o   Inclusion of Previously Hired Employees. On the later of the date
specified in Subsection 1.07(a)(6)(A) with regard to such Eligible Employee or
as soon as administratively feasible on or after the 30th day following the
Notification Date specified in Subsection 1.07(a)(6)(B)(i)(I) below, Automatic
Enrollment Contributions will begin for the following Eligible Employees who
were hired before the Automatic Enrollment Effective Date and have not had a
Reemployment Commencement Date. (Complete (I), check (II) or (III), and complete
(IV), if applicable.)

  (I)   Notification Date:                     . (Date must be on or after the
Automatic Enrollment Effective Date.)

  (II) o   Unless otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV) below,
all such Employees who have never had a Deferral Contribution election in place.
    (III) o   Unless otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV) below,
all such Employees who have never had a Deferral Contribution election in place
and were hired by the Employer before the Automatic Enrollment Effective Date,
but on or after the following date:                     .     (IV) o   In
addition to the group of Employees elected in Subsection 1.07(a)(6)(B)(i)(II) or
(III) above, any Employee described in Subsection 1.07(a)(6)(B)(i)(II) or (III)
above, as applicable, even if he has had a Deferral Contribution election in
place previously, provided he is not suspended from making Deferral
Contributions pursuant to the Plan and has a deferral rate of zero on the
Notification Date.

  (ii) o   Inclusion of Rehired Employees. Unless otherwise stated herein, each
Eligible Employee having a Reemployment Commencement Date on the date indicated
in Subsection 1.07(a)(6)(A) above. If Subsection 1.07(a)(6)(B)(i)(III) is
selected, only such Employees with a Reemployment Commencement on or after the
date specified in Subsection 1.07(a)(6)(B)(i)(III) will be automatically
enrolled. If Subsection 1.07(a)(6)(B)(i) is not selected, only such Employees
with a Reemployment Commencement on or after the Automatic Enrollment Effective
Date will be automatically enrolled. If Subsection 1.07(a)(6)(A)(ii) has been
elected above, for purposes of Subsection 1.07(a)(6)(A) only, such Employee’s
Reemployment Commencement Date will be treated as his date of hire.

  (b) o   Automatic Deferral Increase: (Choose only if Automatic Enrollment
Contributions are selected in Option 1.07(a)(6) above) — Unless an Eligible
Employee affirmatively elects otherwise after receiving appropriate notice,
Deferral Contributions for each Active Participant having Automatic Enrollment
Contributions made on his behalf shall be increased annually by

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

12



--------------------------------------------------------------------------------



 



      the whole percentage of Compensation stated in Subsection 1.07(b)(1) below
until the deferral percentage stated in Subsection 1.07(a)(1) is reached (except
that the increase will be limited to only the percentage needed to reach the
limit stated in Subsection 1.07(a)(1), if applying the percentage in Subsection
1.07(b)(1) would exceed the limit stated in Subsection 1.07(a)(1)), unless the
Employer has elected a lower percentage limit in Subsection 1.07(b)(2) below.

  (1)   Increase by                     % (not to exceed 10%) of Compensation.
Such increased Deferral Contributions shall be pre-tax Deferral Contributions.

  (2) o   Limited to                     % of Compensation (not to exceed the
percentage indicated in Subsection 1.07(a)(1)).

  (3)   Notwithstanding the above, the automatic deferral increase shall not
apply to a Participant within the first six months following the date upon which
Automatic Enrollment Contributions begin for such Participant.

1.08   EMPLOYEE CONTRIBUTIONS (AFTER-TAX CONTRIBUTIONS)

  (a) þ   Future Employee Contributions — Participants may make voluntary,
non-deductible, after-tax Employee Contributions pursuant to Section 5.04 of the
Basic Plan Document. The Employee Contribution made on behalf of an Active
Participant each payroll period shall not exceed the contribution limit
specified in Subsection 1.08(a)(1) below.

  (1)   The contribution limit is 10% (must be a whole number multiple of one
percent) of Compensation.

  (2) o   Instead of specifying a percentage of Compensation, a Participant may
specify a dollar amount to be contributed each payroll period, provided such
dollar amount does not exceed the maximum percentage of Compensation specified
in Subsection 1.08(a)(1) above.

  (b) o   Frozen Employee Contributions — Participants may not currently make
after-tax Employee Contributions to the Plan, but the Employer does maintain
frozen Employee Contributions Accounts.

1.09   ROLLOVER CONTRIBUTIONS

  (a) þ   Rollover Contributions — Employees may roll over eligible amounts from
other qualified plans to the Plan subject to the additional following
requirements:

  (1) o   The Plan will not accept rollovers of after-tax employee
contributions.     (2) þ   The Plan will not accept rollovers of designated Roth
contributions. (Must be selected if Roth 401(k) Contributions are not elected in
Subsection 1.07(a)(5).)

1.10   QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS

  (a)   Qualified Nonelective Employer Contributions — If any of the following
Options is checked: 1.07(a), Deferral Contributions, 1.08(a)(1), Future Employee
Contributions, or 1.11(a), Matching Employer Contributions, the Employer may
contribute an amount which it designates as a Qualified Nonelective Employer
Contribution to be included in the “ADP” or “ACP” test. Unless otherwise
provided below, Qualified Nonelective Employer Contributions shall be allocated
to all Participants who were eligible to participate in the Plan at any time
during the Plan Year and are Non-Highly Compensated Employees in the ratio which
each such Participant’s “testing compensation”, as defined in Subsection 6.01(r)
of the Basic Plan Document, for the Plan Year bears to the total of all such
Participants’ “testing compensation” for the Plan Year.

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

13



--------------------------------------------------------------------------------



 



  (1) þ   Qualified Nonelective Employer Contributions shall be allocated only
among those Participants who are Non-Highly Compensated Employees and are
designated by the Employer as eligible to receive a Qualified Nonelective
Employer Contribution for the Plan Year. The amount of the Qualified Nonelective
Employer Contribution allocated to each such Participant shall be as designated
by the Employer, but not in excess of the “regulatory maximum.” The “regulatory
maximum” means 5% (10% for Qualified Nonelective Contributions made in
connection with the Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act) of the “testing compensation” for such Participant for the Plan
Year. The “regulatory maximum” shall apply separately with respect to Qualified
Nonelective Contributions to be included in the “ADP” test and Qualified
Nonelective Contributions to be included in the “ACP” test. (Cannot be selected
if the Employer has elected prior year testing in Subsection 1.06(a)(2).)

1.11   MATCHING EMPLOYER CONTRIBUTIONS

  (a) o   Matching Employer Contributions — The Employer shall make Matching
Employer Contributions on behalf of each of its “eligible” Participants as
provided in this Section 1.11. For purposes of this Section 1.11, an “eligible”
Participant means any Participant who is an Active Participant during the
Contribution Period and who satisfies the requirements of Subsection 1.11(e) or
Section 1.13. (Check one):

  (1) o   Non-Discretionary Matching Employer Contributions — The Employer shall
make a Matching Employer Contribution on behalf of each “eligible” Participant
in an amount equal to the following percentage of the eligible contributions
made by the “eligible” Participant during the Contribution Period (complete all
that apply):

  (A) o   Flat Percentage Match:

  (i)                       % to all “eligible” Participants.

  (B) o   Tiered Match:                     % of the first                     %
of the “eligible” Participant’s Compensation contributed to the Plan,

                          % of the next                     % of the “eligible”
Participant’s Compensation contributed to the Plan,        
                    % of the next                     % of the “eligible”
Participant’s Compensation contributed to the Plan.

      Note: The group of “eligible” Participants benefiting under each match
rate must satisfy the nondiscriminatory coverage requirements of Code Section
410(b).

  (C) o   Limit on Non-Discretionary Matching Employer Contributions (check the
appropriate box(es)):

  (i) o   Contributions in excess of                     % of the “eligible”
Participant’s Compensation for the Contribution Period shall not be considered
for non-discretionary Matching Employer Contributions.

      Note: If the Employer elected a percentage limit in (i) above and
requested the Trustee to account separately for matched and unmatched Deferral
and/or Employee Contributions made to the Plan, the non-discretionary Matching
Employer Contributions allocated to each “eligible” Participant must be
computed, and the percentage limit applied, based upon each payroll period.

  (ii) o   Matching Employer Contributions for each “eligible” Participant for
each Plan Year shall be limited to $                    .

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

14



--------------------------------------------------------------------------------



 



  (2) o   Discretionary Matching Employer Contributions — The Employer may make
a discretionary Matching Employer Contribution on behalf of each “eligible”
Participant in accordance with Section 5.08 of the Basic Plan Document in an
amount equal to a percentage of the eligible contributions made by each
“eligible” Participant during the Contribution Period. Discretionary Matching
Employer Contributions may be limited to match only contributions up to a
specified percentage of Compensation or limit the amount of the match to a
specified dollar amount.

      Note: If the Matching Employer Contribution made in accordance with this
Subsection 1.11(a)(2) matches different percentages of contributions for
different groups of “eligible” Participants, it may need to be tested to show
that it meets the requirements of Code Section 401(a)(4), nondiscrimination in
benefits, rights, and features.

  (A) o   4% Limitation on Discretionary Matching Employer Contributions for
Deemed Satisfaction of “ACP” Test — In no event may the dollar amount of the
discretionary Matching Employer Contribution made on an “eligible” Participant’s
behalf for the Plan Year exceed 4% of the “eligible” Participant’s Compensation
for the Plan Year. (Only if Option 1.12(a)(3), 401(k) Safe Harbor Formula, with
respect to Nonelective Employer Contributions is checked.)

  (3) o   401(k) Safe Harbor Matching Employer Contributions — If the Employer
elects one of the safe harbor formula Options provided in the 401(k) Safe Harbor
Matching Employer Contributions Addendum to the Adoption Agreement and provides
written notice each Plan Year to all Active Participants of their rights and
obligations under the Plan, the Plan shall be deemed to satisfy the “ADP” test
and, under certain circumstances, the “ACP” test. (Only if Option 1.07(a),
Deferral Contributions is checked.)

  (b) o   Additional Matching Employer Contributions — The Employer may at Plan
Year end make an additional Matching Employer Contribution on behalf of each
“eligible” Participant in an amount equal to a percentage of the eligible
contributions made by each “eligible” Participant during the Plan Year. (Only if
Option 1.11(a)(1) or (3) is checked.) The additional Matching Employer
Contribution may be limited to match only contributions up to a specified
percentage of Compensation or limit the amount of the match to a specified
dollar amount.

      Note: If the additional Matching Employer Contribution made in accordance
with this Subsection 1.11(b) matches different percentages of contributions for
different groups of “eligible” Participants, it may need to be tested to show
that it meets the requirements of Code Section 401(a)(4), nondiscrimination in
benefits, rights, and features.

  (1) o   4% Limitation on additional Matching Employer Contributions for Deemed
Satisfaction of “ACP” Test — In no event may the dollar amount of the additional
Matching Employer Contribution made on an “eligible” Participant’s behalf for
the Plan Year exceed 4% of the “eligible” Participant’s Compensation for the
Plan Year.(Only if Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer
Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect to
Nonelective Employer Contributions is checked.)

      Note: If the Employer elected Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, above and wants to be deemed to have satisfied
the “ADP” test, the additional Matching Employer Contribution must meet the
requirements of Section 6.09 of the Basic Plan Document. In addition to the
foregoing requirements, if the Employer elected Option 1.11(a)(3), 401(k) Safe
Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and wants to be
deemed to have satisfied the “ACP” test with respect to Matching Employer

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

15



--------------------------------------------------------------------------------



 



      Contributions for the Plan Year, the eligible contributions matched may
not exceed the limitations in Section 6.10 of the Basic Plan Document.

  (c)   Contributions Matched — The Employer matches the following contributions
(check appropriate box(es)):

  (1)   Deferral Contributions — Deferral Contributions made to the Plan are
matched at the rate specified in this Section 1.11. Catch-Up Contributions are
not matched unless the Employer elects Option 1.11(c)(1)(A) below.

  (A) o   Catch-Up Contributions made to the Plan pursuant to Subsection
1.07(a)(4) are matched at the rates specified in this Section 1.11.

      Note: Notwithstanding the above, if the Employer elected Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, Deferral
Contributions shall be matched at the rate specified in the 401(k) Safe Harbor
Matching Employer Contributions Addendum to the Adoption Agreement without
regard to whether they are Catch-Up Contributions.

  (d)   Contribution Period for Matching Employer Contributions — The
Contribution Period for purposes of calculating the amount of Matching Employer
Contributions is:

  (1) o   each calendar month.     (2) o   each Plan Year quarter.     (3) o  
each Plan Year.     (4) o   each payroll period.

      The Contribution Period for additional Matching Employer Contributions
described in Subsection 1.11(b) is the Plan Year.         Note: If Matching
Employer Contributions are made more frequently than for the Contribution Period
selected above, the Employer must calculate the Matching Employer Contribution
required with respect to the full Contribution Period, taking into account the
“eligible” Participant’s contributions and Compensation for the full
Contribution Period, and contribute any additional Matching Employer
Contributions necessary to “true up” the Matching Employer Contribution so that
the full Matching Employer Contribution is made for the Contribution Period.    
(e)   Continuing Eligibility Requirement(s) — A Participant who is an Active
Participant during a Contribution Period and makes eligible contributions during
the Contribution Period shall only be entitled to receive Matching Employer
Contributions under Section 1.11 for that Contribution Period if the Participant
satisfies the following requirement(s) (Check the appropriate box(es). Options
(3) and (4) may not be elected together; Option (5) may not be elected with
Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may not be elected
with respect to Matching Employer Contributions if Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, is checked or if Option 1.12(a)(3),
401(k) Safe Harbor Formula, with respect to Nonelective Employer Contributions
is checked and the Employer intends to satisfy the Code Section 40 1(m)(11) safe
harbor with respect to Matching Employer Contributions):

  (1) o   No requirements.     (2) o   Is employed by the Employer or a Related
Employer on the last day of the Contribution Period.     (3) o   Earns at least
501 Hours of Service during the Plan Year. (Only if the Contribution Period is
the Plan Year.)     (4) o   Earns at least                      (not to exceed
1,000) Hours of Service during the Plan Year. (Only if the Contribution Period
is the Plan Year.)

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

16



--------------------------------------------------------------------------------



 



  (5) o   Either earns at least 501 Hours of Service during the Plan Year or is
employed by the Employer or a Related Employer on the last day of the Plan Year.
(Only if the Contribution Period is the Plan Year.)     (6) o   Is not a Highly
Compensated Employee for the Plan Year.     (7) o   Is not a partner or a member
of the Employer, if the Employer is a partnership or an entity taxed as a
partnership.     (8) o   Special continuing eligibility requirement(s) for
additional Matching Employer Contributions. (Only if Option 1.11(b), Additional
Matching Employer Contributions, is checked.)

  (A)   The continuing eligibility requirement(s) for additional Matching
Employer Contributions is/are:                      (Fill in number of
applicable eligibility requirement(s) from above. Options (2), (3), (4), (5),
and (7) may not be elected with respect to additional Matching Employer
Contributions if Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer
Contributions, is checked or if Option 1.12(a)(3), 401(k) Safe Harbor Formula,
with respect to Nonelective Employer Contributions is checked and the Employer
intends to satisfy the Code Section 401(m)(11) safe harbor with respect to
Matching Employer Contributions.)

      Note: If Option (2), (3), (4), or (5) is adopted during a Contribution
Period, such Option shall not become effective until the first day of the next
Contribution Period. Matching Employer Contributions attributable to the
Contribution Period that are funded during the Contribution Period shall not be
subject to the eligibility requirements of Option (2), (3), (4), or (5). If
Option (2), (3), (4), (5), or (7) is elected with respect to any Matching
Employer Contributions and if Option 1.12(a)(3), 401(k) Safe Harbor Formula, is
also elected, the Plan will not be deemed to satisfy the “ACP” test in
accordance with Section 6.10 of the Basic Plan Document and will have to pass
the “ACP” test each year.

  (f) o   Qualified Matching Employer Contributions — Prior to making any
Matching Employer Contribution hereunder (other than a 401(k) Safe Harbor
Matching Employer Contribution), the Employer may designate all or a portion of
such Matching Employer Contribution as a Qualified Matching Employer
Contribution that may be used to satisfy the “ADP” test on Deferral
Contributions and excluded in applying the “ACP” test on Employee and Matching
Employer Contributions. Unless the additional eligibility requirement is
selected below, Qualified Matching Employer Contributions shall be allocated to
all Participants who were Active Participants during the Contribution Period and
who meet the continuing eligibility requirement(s) described in Subsection
1.11(e) above for the type of Matching Employer Contribution being characterized
as a Qualified Matching Employer Contribution.

  (1) o   To receive an allocation of Qualified Matching Employer Contributions
a Participant must also be a Non-Highly Compensated Employee for the Plan Year.

      Note: Qualified Matching Employer Contributions may not be excluded in
applying the “ACP” test for a Plan Year if the Employer elected Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or Option
1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective Employer
Contributions, and the “ADP” test is deemed satisfied under Section 6.09 of the
Basic Plan Document for such Plan Year.

1.12   NONELECTIVE EMPLOYER CONTRIBUTIONS       If (a) or (b) is elected below,
the Employer may make Nonelective Employer Contributions on behalf of each of
its “eligible” Participants in accordance with the provisions of this
Section 1.12. For purposes of this Section 1.12, an “eligible” Participant means
a Participant who is an Active Participant during the Contribution Period and
who satisfies the requirements of Subsection 1.12(d) or Section 1.13.

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

17



--------------------------------------------------------------------------------



 



    Note: An Employer may elect both a fixed formula and a discretionary
formula. If both are selected, the discretionary formula shall be treated as an
additional Nonelective Employer Contribution and allocated separately in
accordance with the allocation formula selected by the Employer.

  (a) o   Fixed Formula (check one or more):

  (1) o   Fixed Percentage Employer Contribution — For each Contribution Period,
the Employer shall contribute for each “eligible” Participant a percentage of
such “eligible” Participant’s Compensation equal to:

  (A)                       % (not to exceed 25%) to all “eligible”
Participants.

      Note: The allocation formula in Option 1.12(a)(1)(A) above generally
satisfies a design-based safe harbor pursuant to the regulations under Code
Section 401(a)(4).

  (2) o   Fixed Flat Dollar Employer Contribution — The Employer shall
contribute for each “eligible” Participant an amount equal to:

  (A)   $                      to all “eligible” Participants. (Complete
(i) below).

  (i)   The contribution amount is based on an “eligible” Participant’s service
for the following period (check one of the following):

  (I) o   Each paid hour.     (II) o   Each Plan Year.     (III) o   Other:
                                                             (must be a period
within the Plan Year that does not exceed one week and is uniform with respect
to all “eligible” Participants).

      Note: The allocation formula in Option 1.12(a)(2)(A) above generally
satisfies a design-based safe harbor pursuant to the regulations under Code
Section 401(a)(4).

  (3) o   401(k) Safe Harbor Formula — The Nonelective Employer Contribution
specified in the 401(k) Safe Harbor Nonelective Employer Contributions Addendum
is intended to satisfy the safe harbor contribution requirements under Sections
401(k) and 401(m) of the Code such that the “ADP” test (and, under certain
circumstances, the “ACP” test) is deemed satisfied. Please complete the 401(k)
Safe Harbor Nonelective Employer Contributions Addendum to the Adoption
Agreement. (Choose only if Option 1.07(a), Deferral Contributions is checked.)

  (b) þ   Discretionary Formula — The Employer may decide each Contribution
Period whether to make a discretionary Nonelective Employer Contribution on
behalf of “eligible” Participants in accordance with Section 5.10 of the Basic
Plan Document.

  (1) þ   Non-Integrated Allocation Formula — In the ratio that each “eligible”
Participant’s Compensation bears to the total Compensation paid to all
“eligible” Participants for the Contribution Period.     (2) o   Integrated
Allocation Formula — As (1) a percentage of each “eligible” Participant’s
Compensation plus (2) a percentage of each “eligible” Participant’s Compensation
in excess of the “integration level” as defined below. The percentage of
Compensation in excess of the “integration level” shall be equal to the lesser
of the percentage of the “eligible” Participant’s Compensation allocated under
(1) above or the “permitted disparity limit” as defined below.

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

18



--------------------------------------------------------------------------------



 



      Note: An Employer that has elected Option 1.12(a)(3), 401(k) Safe Harbor
Formula, may not take Nonelective Employer Contributions made to satisfy the
401(k) safe harbor into account in applying the integrated allocation formula
described above.

  (A)   “Integration level” means the Social Security taxable wage base for the
Plan Year, unless the Employer elects a lesser amount in (i) or (ii) below.

  (i)                       % (not to exceed 100%) of the Social Security
taxable wage base for the Plan Year, or     (ii)   $                     (not to
exceed the Social Security taxable wage base).

      “Permitted disparity limit” means the percentage provided by the following
table:

      The “Integration Level”   The “Permitted is ___% of the   Disparity
Taxable Wage Base   Limit” is 20% or less   5.7% More than 20%, but not more
than 80%   4.3% More than 80%, but less than 100%   5.4% 100%   5.7%

      Note: An Employer who maintains any other plan that provides for Social
Security Integration (permitted disparity) may not elect Option 1.12(b)(2).

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

19



--------------------------------------------------------------------------------



 



  (c)   Contribution Period for Nonelective Employer Contributions — The
Contribution Period for purposes of calculating the amount of Nonelective
Employer Contributions is the Plan Year, unless the Employer elects another
Contribution Period below. Regardless of any selection made below, the
Contribution Period for 401(k) Safe Harbor Nonelective Employer Contributions
under Option 1.12(a)(3) or Nonelective Employer Contributions allocated under an
integrated formula selected under Option 1.12(b)(2) is the Plan Year.

  (1) o   each calendar month.     (2) o   each Plan Year quarter.     (3) o  
each payroll period.

      Note: If Nonelective Employer Contributions are made more frequently than
for the Contribution Period selected above, the Employer must calculate the
Nonelective Employer Contribution required with respect to the full Contribution
Period, taking into account the “eligible” Participant’s Compensation for the
full Contribution Period, and contribute any additional Nonelective Employer
Contributions necessary to “true up” the Nonelective Employer Contribution so
that the full Nonelective Employer Contribution is made for the Contribution
Period.     (d)   Continuing Eligibility Requirement(s) — A Participant shall
only be entitled to receive Nonelective Employer Contributions for a Plan Year
under this Section 1.12 if the Participant is an Active Participant during the
Plan Year and satisfies the following requirement(s) (Check the appropriate
box(es) — Options (3) and (4) may not be elected together; Option (5) may not be
elected with Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may
not be elected with respect to Nonelective Employer Contributions under the
fixed formula if Option 1.12(a)(3), 401(k) Safe Harbor Formula, is checked):

  (1) o   No requirements.     (2) þ   Is employed by the Employer or a Related
Employer on the last day of the Contribution Period.     (3) o   Earns at least
501 Hours of Service during the Plan Year. (Only if the Contribution Period is
the Plan Year.)     (4) þ   Earns at least 1,000 (not to exceed 1,000) Hours of
Service during the Plan Year. (Only if the Contribution Period is the Plan
Year.)     (5) o   Either earns at least 501 Hours of Service during the Plan
Year or is employed by the Employer or a Related Employer on the last day of the
Plan Year. (Only if the Contribution Period is the Plan Year.)     (6) o   Is
not a Highly Compensated Employee for the Plan Year.     (7) o   Is not a
partner or a member of the Employer, if the Employer is a partnership or an
entity taxed as a partnership.     (8) o   Special continuing eligibility
requirement(s) for discretionary Nonelective Employer Contributions. (Only if
both Options 1.12(a) and (b) are checked.)

  (A)   The continuing eligibility requirement(s) for discretionary Nonelective
Employer Contributions is/are:                     (Fill in number of applicable
eligibility requirement(s) from above.)

      Note: If Option (2) (3), (4), or (5) is adopted during a Contribution
Period, such Option shall not become effective until the first day of the next
Contribution Period. Nonelective Employer Contributions attributable to the
Contribution Period that are funded during the Contribution Period shall not be
subject to the eligibility requirements of Option (2), (3), (4), or (5).

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

20



--------------------------------------------------------------------------------



 



1.13   EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS

  þ   Death, Disability, and Retirement Exceptions — All Participants who become
disabled, as defined in Section 1.15, retire, as provided in Subsection 1.14(a),
(b), or (c), or die are exempted from any last day or Hours of Service
requirement.

1.14   RETIREMENT

  (a)   The Normal Retirement Age under the Plan is (check one):

  (1) þ   age 65.     (2) o   age                      (specify between 55 and
64).     (3) o   later of age                      (not to exceed 65) or the
                     (not to exceed 5th) anniversary of the Participant’s
Employment Commencement Date.

  (b) þ   The Early Retirement Age is the date the Participant attains age 60.0
(specify 55 or greater) and completes 5.0 years of Vesting Service.

      Note: If this Option is elected, Participants who are employed by the
Employer or a Related Employer on the date they reach Early Retirement Age shall
be 100% vested in their Accounts under the Plan.

  (c) þ   A Participant who becomes disabled, as defined in Section 1.15, is
eligible for disability retirement.

      Note: If this Option is elected, Participants who are employed by the
Employer or a Related Employer on the date they become disabled shall be 100%
vested in their Accounts under the Plan. Pursuant to Section 11.03 of the Basic
Plan Document, a Participant is not considered to be disabled until he
terminates his employment with the Employer.

1.15   DEFINITION OF DISABLED       A Participant is disabled if he/she meets
any of the requirements selected below (check the appropriate box(es)):

  (a) þ   The Participant satisfies the requirements for benefits under the
Employer’s long-term disability plan.     (b) o   The Participant satisfies the
requirements for Social Security disability benefits.     (c) þ   The
Participant is determined to be disabled by a physician approved by the
Employer.

1.16   VESTING       A Participant’s vested interest in Matching Employer
Contributions and/or Nonelective Employer Contributions, other than 401(k) Safe
Harbor Matching Employer and/or 401(k) Safe Harbor Nonelective Employer
Contributions elected in Subsection 1.11(a)(3) or 1.12(a)(3), shall be based
upon his years of Vesting Service and the schedule selected in Subsection
1.16(c) below, except as provided in Subsection 1.16(d) or (e) below and the
Vesting Schedule Addendum to the Adoption Agreement or as provided in Subsection
1.22(c).

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

21



--------------------------------------------------------------------------------



 



  (a)   When years of Vesting Service are determined, the elapsed time method
shall be used.

  (b) þ   Years of Vesting Service shall exclude service prior to the Plan’s
original Effective Date as listed in Subsection 1.01(g)(1) or Subsection
1.01(g)(2), as applicable.

  (c)   Vesting Schedule(s)

                                  (1)   Nonelective Employer Contributions(check
one):     (2 )   Matching Employer Contributions (check one):
 
                               
 
  (A)   o   N/A — No Nonelective Employer Contributions other than 401(k) Safe
Harbor Nonelective Employer Contributions           (A)   þ   N/A – No Matching
Employer Contributions other than 401(k) Safe Harbor Matching Employer
Contributions
 
                               
 
  (B)   o   100% Vesting immediately           (B)   o   100% Vesting
immediately
 
                               
 
  (C)   o   3 year cliff (see C below)           (C)   o   3 year cliff (see C
below)
 
                               
 
  (D)   þ   6 year graduated (see D below)           (D)   o   6 year graduated
(see D below)
 
                               
 
  (E)   o   Other vesting (complete E1 below)           (E)   o   Other vesting
(complete E2 below)

                                          Years of Vesting         Service      
Applicable Vesting Schedule(s)             C   D   E1   E2   0    
 
    0 %     0 %                          %                          %   1    
 
    0 %     0 %                          %                          %   2    
 
    0 %     20 %                          %                          %   3    
 
    100 %     40 %                          %                          %   4    
 
    100 %     60 %                          %                          %   5    
 
    100 %     80 %                          %                          % 6 or
more  
 
    100 %     100 %                          %     100 %

      Note: A schedule elected under E1 or E2 above must be at least as
favorable as one of the schedules in C or D above.         Note: If the vesting
schedule is amended and a Participant’s vested interest calculated using the
amended vesting schedule is less in any year than the Participant’s vested
interest calculated under the Plan’s vesting schedule in effect immediately
before the amendment, the amended vesting schedule shall apply only to Employees
hired on or after the effective date of the amendment. Please select paragraph
(e) below and complete Section (b) of the Vesting Schedule Addendum to the
Adoption Agreement describing the vesting schedule in effect for Employees hired
before the effective date of the amendment.

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

22



--------------------------------------------------------------------------------



 



      Note: If the vesting schedule is amended, the amended vesting schedule
shall apply only to Participants who are Active Participants on or after the
effective date of the amendment not subject to the prior vesting schedule as
provided in the preceding Note. Participants who are not Active Participants on
or after that date shall be subject to the prior vesting schedule. Please select
paragraph (e) below and complete Section (b) of the Vesting Schedule Addendum to
the Adoption Agreement describing the prior vesting schedule.

  (d) o   A less favorable vesting schedule than the vesting schedule selected
in 1.16(c)(2) above applies to Matching Employer Contributions made for Plan
Years beginning before the EGTRRA effective date. Please complete Section (a) of
the Vesting Schedule Addendum to the Adoption Agreement.     (e) o   A vesting
schedule or schedules different from the vesting schedule(s) selected above
applies to certain Participants. Please complete Section (b) of the Vesting
Schedule Addendum to the Adoption Agreement.

  (f)   Application of Forfeitures — If a Participant forfeits any portion of
his non-vested Account balance as provided in Section 6.02, 6.04, 6.07, or 11.08
of the Basic Plan Document, any portion of such forfeitures not used to pay Plan
administrative expenses in accordance with Section 11.09 of the Basic Plan
Document shall be applied to reduce Employer Contributions unless otherwise
specified below:

  (1) o   Forfeitures attributable to the following contributions shall be
allocated among the Accounts of eligible Participants otherwise eligible to
receive an allocation of Nonelective Employer Contributions pursuant to
Section 1.12 in the manner described in Section 1.12(b)(1) (regardless of
whether the Employer has selected Option 1.12(b)(1)).

  (A) o   Matching Employer Contributions.     (B) o   Nonelective Employer
Contributions.

1.17   PREDECESSOR EMPLOYER SERVICE

  (a) þ   For the following purposes, the following entities shall be treated as
predecessor employers:

  (1) þ   Eligibility Service, as described in Subsection 1.04(b), shall include
service with the following predecessor employer(s):

      Sound Federal Savings and Loan Association

  (2) þ   Vesting Service, as described in Subsection 1.16(a), shall include
service with the following predecessor employer(s):

      Sound Federal Savings and Loan Association

1.18   PARTICIPANT LOANS

  (a) þ   Participant loans are allowed in accordance with Article 9 and loan
procedures outlined in the Service Agreement.

1.19   IN-SERVICE WITHDRAWALS       Participants may make withdrawals prior to
termination of employment under the following circumstances (check the
appropriate
box(es)):

  (a) þ   Hardship Withdrawals — Hardship withdrawals shall be allowed in
accordance with Section 10.05 of the Basic Plan Document, subject to a $500
minimum amount.

  (1)   Hardship withdrawals will be permitted from (check one):

  (A) o   A Participant’s Deferral Contributions Account only.

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

23



--------------------------------------------------------------------------------



 



  (B) þ   The Accounts specified in the In-Service Withdrawals Addendum. Please
complete Section (c) of the In-Service Withdrawals Addendum.

  (b) þ   Age 59 1/2 — Participants shall be entitled to receive a distribution
of all or any portion of the

    following Accounts upon attainment of age 59 1/2 (check one):

  (1) o   Deferral Contributions Account.     (2) þ   All vested Account
balances.

  (c)   Withdrawal of Employee Contributions and Rollover Contributions

  (1)   Unless otherwise provided below, Employee Contributions may be withdrawn
in accordance with Section 10.02 of the Basic Plan Document at any time.

  (A) o   Employees may not make withdrawals of Employee Contributions more
frequently than:          
 

  (2)   Rollover Contributions may be withdrawn in accordance with Section 10.03
of the Basic Plan Document at any time.

  (d) þ   Protected In-Service Withdrawal Provisions — Check if the Plan was
converted by plan amendment or received transfer contributions from another
defined contribution plan, and benefits under the other defined contribution
plan were payable as (check the appropriate box(es)):

  (1) o   an in-service withdrawal of vested amounts attributable to Employer
Contributions maintained in a Participant’s Account (check (A) and/or (B)):

  (A) o   for at least                      (24 or more) months.

  (i) o   Special restrictions applied to such in-service withdrawals under the
prior plan that the Employer wishes to continue under the Plan as restated
hereunder. Please complete the In-Service Withdrawals Addendum to the Adoption
Agreement identifying the restrictions.

  (B) o   after the Participant has at least 60 months of participation.

  (i) o   Special restrictions applied to such in-service withdrawals under the
prior plan that the Employer wishes to continue under the Plan as restated
hereunder. Please complete the In-Service Withdrawals Addendum to the Adoption
Agreement identifying the restrictions.

  (2) þ   another in-service withdrawal option that is a “protected benefit”
under Code Section 411(d)(6). Please complete the In-Service Withdrawals
Addendum to the Adoption Agreement identifying the in-service withdrawal
option(s).

1.20   FORM OF DISTRIBUTIONS       Subject to Section 13.01, 13.02 and
Article 14 of the Basic Plan Document, distributions under the Plan shall be
paid as provided below. (Check the appropriate box(es).)

  (a)   Lump Sum Payments — Lump sum payments are always available under the
Plan.

  (b) þ   Installment Payments — Participants may elect distribution under a
systematic withdrawal plan (installments).

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

24



--------------------------------------------------------------------------------



 



  (c) þ   Partial Withdrawals — A Participant whose employment has terminated
and whose Account is distributable in accordance with the provisions of
Article 12 of the Basic Plan Document may elect to withdraw any portion of his
vested interest in his Account in cash at any time.     (d) o   Annuities (Check
if the Plan is retaining any annuity form(s) of payment.)

  (1)   An annuity form of payment is available under the Plan for the following
reason(s) (check (A) and/or (B), as applicable):

  (A) o   As a result of the Plan’s receipt of a transfer of assets from another
defined contribution plan or pursuant to the Plan terms prior to the Adoption
Agreement Effective Date specified in Subsection 1.01(g)(1), benefits were
previously payable in the form of an annuity that the Employer elects to
continue to be offered as a form of payment under the Plan.     (B) o   The Plan
received a transfer of assets from a plan that was subject to the minimum
funding requirements of Code Section 412 and therefore an annuity form of
payment is a protected benefit under the Plan in accordance with Code
Section 411(d)(6).

  (2)   The normal form of payment under the Plan is (check (A) or (B)):

  (A) o   A lump sum payment.

  (i)   Optional annuity forms of payment (check (I) and/or (II), as applicable.
(Must check and complete (I) if a life annuity is one of the optional annuity
forms of payment under the Plan.)

  (I) o   A married Participant who elects an annuity form of payment shall
receive a qualified joint and                      % (at least 50% but not more
than 100%) survivor annuity. An unmarried Participant shall receive a single
life annuity.

      The qualified preretirement survivor annuity provided to the spouse of a
married Participant who elects an annuity form of payment is purchased with
                    % (at least 50%) of the Participant’s Account.

  (II) o   Other annuity form(s) of payment. Please complete Section (a) of the
Forms of Payment Addendum describing the other annuity form(s) of payment
available under the Plan.

  (B) o   A life annuity (complete (i) and (ii) and check (iii) if applicable.)

  (i)   The normal form for married Participants is a qualified joint and
                    % (at least 50% but not more than 100%) survivor annuity.
The normal form for unmarried Participants is a single life annuity.     (ii)  
The qualified preretirement survivor annuity provided to a Participant’s spouse
is purchased with                       % (at least 50%) of the Participant’s
Account.

  (iii) o   Other annuity form(s) of payment. Please complete Subsection (a) of
the Forms of Payment Addendum describing the other annuity form(s) of payment
available under the Plan.

  (e) o   Eliminated Forms of Payment Not Protected Under Code
Section 411(d)(6). Check if benefits were payable in a form of payment that is
no longer being offered after either the Adoption Agreement Effective Date
specified in Subsection 1.01(g)(1) or, if forms of payment are being

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

25



--------------------------------------------------------------------------------



 



      eliminated by a separate amendment, the amendment effective date indicated
on the Amendment Execution Page.

      Note: A life annuity option will continue to be an available form of
payment for any Participant who elected such life annuity payment before the
effective date of its elimination.

  (f)   Cash Outs and Implementation of Required Rollover Rule

  (1) þ   If the vested Account balance payable to an individual is less than or
equal to the cash out limit utilized for such individual under Section 13.02 of
the Basic Plan Document, such Account will be distributed in accordance with the
provisions of Section 13.02 or 18.04 of the Basic Plan Document. Unless
otherwise elected below, the cash out limit is $1,000.

  (A) o   The cash out limit utilized for Participants is the maximum cash out
limit permitted under Code Section 411(a)(11)(A) ($5,000 as of January 1, 2005).
Any distribution greater than $1,000 that is made to a Participant without the
Participant’s consent before the Participant’s Normal Retirement Age (or age 62,
if later) will be rolled over to an individual retirement plan designated by the
Plan Administrator.

  (g) þ   See Additional Provisions Addendum.

1.21   TIMING OF DISTRIBUTIONS       Except as provided in Subsection 1.21(a)
(b) or (c) and the Postponed Distribution Addendum to the Adoption Agreement,
distribution shall be made to an eligible Participant from his vested interest
in his Account as soon as reasonably practicable following the Participant’s
request for distribution pursuant to Article 12 of the Basic Plan Document.

  (a)   Distribution shall be made to an eligible Participant from his vested
interest in his Account as soon as reasonably practicable following the date the
Participant’s application for distribution is received by the Administrator, but
in no event later than his Required Beginning Date, as defined in Subsection
2.01(uu).

  (b) o   Postponed Distributions — Check if the Plan was converted by plan
amendment from another defined contribution plan that provided for the
postponement of certain distributions from the Plan to eligible Participants and
the Employer wants to continue to administer the Plan using the postponed
distribution provisions. Please complete the Postponed Distribution Addendum to
the Adoption Agreement indicating the types of distributions that are subject to
postponement and the period of postponement.

      Note: An Employer may not provide for postponement of distribution to a
Participant beyond the 60th day following the close of the Plan Year in which
(1) the Participant attains Normal Retirement Age under the Plan, (2) the
Participant’s 10th anniversary of participation in the Plan occurs, or (3) the
Participant’s employment terminates, whichever is latest.

  (c) þ   Preservation of Same Desk Rule — Check if the Employer wants to
continue application of the same desk rule described in Subsection 12.01(b) of
the Basic Plan Document regarding distribution of Deferral Contributions,
Qualified Nonelective Employer Contributions, Qualified Matching Employer
Contributions, 401(k) Safe Harbor Matching Employer Contributions, and 401(k)
Safe Harbor Nonelective Employer Contributions. (If any of the above-listed
contribution types were previously distributable upon severance from employment,
this Option may not be selected.)

      Plan Number 10942   10942-1265315197 Fidelity Advisor 401(k) Program    
Volume Submitter Defined Contribution Plan    

© 2008 FMR Corp.
All rights reserved.

26



--------------------------------------------------------------------------------



 



1.22   TOP — HEAVY STATUS

  (a)   The Plan shall be subject to the Top-Heavy Plan requirements of
Article 15 (check one):

  (1) o   for each Plan Year, whether or not the Plan is a “top-heavy plan” as
defined in Subsection 15.01(g) of the Basic Plan Document.     (2) þ   for each
Plan Year, if any, for which the Plan is a “top-heavy plan” as defined in
Subsection 15.01(g) of the Basic Plan Document.     (3) o   Not applicable.
(Choose only if (A) Plan covers only employees subject to a collective
bargaining agreement, or (B) Option 1.11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, is
selected, Option 1.16(f)(1) is not selected, and the Plan does not provide for
Employee Contributions or any other type of Employer Contributions.)

  (b)   If the Plan is or is treated as a “top-heavy plan” for a Plan Year, each
non-key Employee shall receive an Employer Contribution of at least 5.0 (3 or
5)% of Compensation for the Plan Year in accordance with Section 15.03 of the
Basic Plan Document. The minimum Employer Contribution provided in this
Subsection 1.22(b) shall be made under this Plan only if the Participant is not
entitled to such contribution under another qualified plan of the Employer,
unless the Employer elects otherwise below:

  (1) o   The minimum Employer Contribution shall be paid under this Plan in any
event.     (2) o   Another method of satisfying the requirements of Code
Section 416. Please complete the 416 Contributions Addendum to the Adoption
Agreement describing the way in which the minimum contribution requirements will
be satisfied in the event the Plan is or is treated as a “top-heavy plan”.    
(3) o   Not applicable. (Choose only if (A) Plan covers only employees subject
to a collective bargaining agreement, or (B) Option 1.11(a)(3), 401(k) Safe
Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, is selected, Option 1.16(f)(1) is not selected, and the Plan does not
provide for Employee Contributions or any other type of Employer Contributions.)

      Note: The minimum Employer contribution may be less than the percentage
indicated in Subsection 1.22(b) above to the extent provided in Section 15.03 of
the Basic Plan Document.

  (c)   If the Plan is or is treated as a “top-heavy plan” for a Plan Year, the
following vesting schedule shall apply instead of the schedule(s) elected in
Subsection 1.16(c) for such Plan Year and each Plan Year thereafter (check one):

  (1) þ   Not applicable. (Choose only if one of the following applies: (A) Plan
provides for Nonelective Employer Contributions and the schedule elected in
Subsection 1.16(c)(1) is at least as favorable in all cases as the schedules
available below, (B) Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer
Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, is selected,
Option 1.16(f)(1) is not selected, and the Plan does not provide for Employee
Contributions or any other type of Employer Contributions, or (C) the Plan
covers only employees subject to a collective bargaining agreement.)     (2) o  
100% vested after            (not in excess of 3) years of Vesting Service.    
(3) o   Graded vesting:

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

27



--------------------------------------------------------------------------------



 



                  Years of Vesting   Vesting   Must be Service   Percentage   At
Least
0
    0.00 %     0 %
1
    0.00 %     0 %
2
    0.00 %     20 %
3
    0.00 %     40 %
4
    0.00 %     60 %
5
    0.00 %     80 %
6 or more
    0.00 %     100 %

      Note: If the Plan provides for Nonelective Employer Contributions and the
schedule elected in Subsection 1.16(c)(1) is more favorable in all cases than
the schedule elected in Subsection 1.22(c) above, then the schedule in
Subsection 1.16(c)(1) shall continue to apply even in Plan Years in which the
Plan is a “top-heavy plan”.

1.23   CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED CONTRIBUTION
PLANS

  o   Other Order for Limiting Annual Additions - If the Employer maintains
other defined contribution plans, annual additions to a Participant’s Account
shall be limited as provided in Section 6.12 of the Basic Plan Document to meet
the requirements of Code Section 415, unless the Employer elects this Option and
completes the 415 Correction Addendum describing the order in which annual
additions shall be limited among the plans.

1.24   INVESTMENT DIRECTION       Investment Directions — Subject to
Section 8.03 of the Basic Plan Document, Participant Accounts shall be invested
(check one):

  (a) o   in accordance with the investment directions provided to the Trustee
by the Employer for allocating all Participant Accounts among the Options listed
in the Service Agreement.     (b) þ   in accordance with the investment
directions provided to the Trustee by each Participant for allocating his entire
Account among the Options listed in the Service Agreement, except, in the event
the Employer contributes shares of Employer Stock, as defined in Section 20.12
of the Basic Plan Document, the Participant’s election shall be subject to the
provisions of (b)(1) and/or (2), as elected (check one):

  (1) þ   Nonelective Employer Contributions shall remain invested in Employer
Stock until the Participant who receives an allocation of such contribution
elects to invest amounts attributable to such contribution in another available
investment option.     (2) o   Matching Employer Contributions shall remain
invested in Employer Stock until the Participant who receives an allocation of
such contribution elects to invest amounts attributable to such contribution in
another available investment option.

  (c) o   in accordance with the investment directions provided to the Trustee
by each Participant for all contribution sources in his Account, except that the
following sources shall be invested in accordance with the investment directions
provided by the Employer (check (1) and/or (2)):

  (1) o   Nonelective Employer Contributions

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

28



--------------------------------------------------------------------------------



 



  (2) o   Matching Employer Contributions

    The Employer must direct the applicable sources among the investment options
listed in the Service Agreement.       Note: If the Employer directs that a
portion or all of the applicable sources be invested in Employer Stock, such
investment must be discontinued with respect to any Participant who has
completed three or more years of Vesting Service, and investment of the
applicable sources must be diversified among the other investment options listed
in the Service Agreement.   1.25   ADDITIONAL PROVISIONS       The Employer may
elect Option (a) below and complete the Additional Provisions Addendum to
describe provisions which cannot be shown by making the elections provided in
this Adoption Agreement.

  (a) þ   The Employer has completed Additional Provisions Addendum to show the
provisions of the Plan which supplement and/or alter provisions of this Adoption
Agreement.

1.26   SUPERSEDING PROVISIONS       The Employer may elect Option (a) below and
complete the Superseding Provisions Addendum to describe overriding provisions
which cannot be shown by making the elections provided in this Adoption
Agreement.

  (a) o   The Employer has completed Superseding Provisions Addendum to show the
provisions of the Plan which supersede provisions of this Adoption Agreement
and/or the Basic Plan Document.

      Note: If the Employer elects superseding provisions in Option (a) above,
the Employer may not be permitted to rely on the Volume Submitter Sponsor’s
advisory letter for qualification of its Plan and may be required to apply for a
determination letter as described in Section 1.27 below. In addition, such
superseding provisions may in certain circumstances affect the Plan’s status as
a pre-approved volume submitter plan eligible for the 6-year remedial amendment
cycle.

1.27   RELIANCE ON ADVISORY LETTER       An adopting Employer may rely on an
advisory letter issued by the Internal Revenue Service as evidence that this
Plan is qualified under Code Section 401 only to the extent provided in
Section 19.02 of Revenue Procedure 2005-16. The Employer may not rely on the
advisory letter in certain other circumstances or with respect to certain
qualification requirements, which are specified in the advisory letter issued
with respect to this Plan and in Section 19.03 of Revenue Procedure 2005-16. In
order to have reliance in such circumstances or with respect to such
qualification requirements, application for a determination letter must be made
to Employee Plans Determinations of the Internal Revenue Service.       Failure
to properly complete the Adoption Agreement and failure to operate the Plan in
accordance with the terms of the Plan document may result in disqualification of
the Plan.       This Adoption Agreement may be used only in conjunction with
Fidelity Basic Plan Document No. 14. The Volume Submitter Sponsor shall inform
the adopting Employer of any amendments made to the Plan or of the
discontinuance or abandonment of the volume submitter plan document.   1.28  
ELECTRONIC SIGNATURE AND RECORDS       This Adoption Agreement, and any
amendment thereto, may be executed or affirmed by an electronic signature or
electronic record permitted under applicable law or regulation, provided the
type or method of electronic signature or electronic record is acceptable to the
Trustee.

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

29



--------------------------------------------------------------------------------



 



1.29   VOLUME SUBMITTER INFORMATION

         
 
  Name of Volume Submitter Sponsor:   Fidelity Management & Research Company
 
       
 
  Address of Volume Submitter Sponsor:   82 Devonshire Street
 
       
 
      Boston, MA 02109

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

30



--------------------------------------------------------------------------------



 



EXECUTION PAGE
(Employer’s Copy)
The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan. It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.
IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this                  day of                     ,             .

             
 
  Employer:   Hudson City Savings Bank    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

             
 
  Employer:   Hudson City Savings Bank    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

Accepted by: Fidelity Management Trust Company, as Trustee

             
By:
      Date:    
 
           
 
           
Title:
  Authorized Signatory        

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

31



--------------------------------------------------------------------------------



 



EXECUTION PAGE
(Trustee’s Copy)
The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan. It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.
IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this                 day of                     ,              .

             
 
  Employer:   Hudson City Savings Bank    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

             
 
  Employer:   Hudson City Savings Bank    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

Accepted by: Fidelity Management Trust Company, as Trustee

             
By:
      Date:    
 
           
 
           
Title:
  Authorized Signatory        

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

32



--------------------------------------------------------------------------------



 



IN-SERVICE WITHDRAWALS ADDENDUM
for
Plan Name: Profit Incentive Bonus Plan of Hudson City Savings Bank

(a)   Restrictions on In-Service Withdrawals of Amounts Held for Specified
Period — The following restrictions apply to in-service withdrawals made in
accordance with Subsection 1.19(d)(1)(A) (cannot include any mandatory
suspension of contributions restriction):      
 
  (b)   Restrictions on In-Service Withdrawals Because of Participation in Plan
for 60 or More Months - The following restrictions apply to in-service
withdrawals made in accordance with Subsection 1.19(d)(1)(B) (cannot include any
mandatory suspension of contributions restriction):      
 

(c)   þ   Sources Available for In-Service Hardship Withdrawal — In-service
hardship withdrawals are permitted from the sub-accounts specified below,
subject to the conditions applicable to hardship withdrawals under Section 10.05
of the Basic Plan Document:

      Deferral Contributions and vested amounts from the following sub-accounts:
        Profit Sharing         Rollover

(d)   þ   Other In-Service Withdrawal Provisions — In-service withdrawals from a
Participant’s Accounts specified below shall be available to Participants who
satisfy the requirements also specified below:

      Contributions transferred due to the 2002 conversion of the Profit
Incentive Bonus Plan of Hudson City Savings Bank which were previously in the
Optional Account A source.

  (1) o   The following restrictions apply to a Participant’s Account following
an in-service withdrawal made pursuant to (d) above (cannot include any
mandatory suspension of contributions restriction):

     
 

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

33



--------------------------------------------------------------------------------



 



ADDITIONAL PROVISIONS ADDENDUM
for
Plan Name: Profit Incentive Bonus Plan of Hudson City Savings Bank

(a)   Additional Provision(s) - The following provisions supplement and/or, to
the degree described herein, supersede other provisions of this Adoption
Agreement in the following manner:

  (1)   The following is added at the end of Subsection 1.20(g) as a new
Subsection 1.20(h):     (h)   Other Non-Annuity Form(s) of Payment As a result
of the Plan’s receipt of a transfer of assets from another plan or pursuant to
the Plan terms prior to the Adoption Agreement Effective Date specified in
1.01(g)(1), benefits were previously payable in the following form(s) of payment
not described (a), (b) or (c) above and the Plan will continue to offer these
form(s) of payment:         Other Non-Annuity: In Kind Distribution of Employer
Stock

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.



34



--------------------------------------------------------------------------------



 



Volume Submitter Defined Contribution Plan
ADDENDUM TO ADOPTION AGREEMENT
Fidelity Basic Plan Document No. 14
RE: Pension Protection Act of 2006,
The Heroes Earnings Assistance and Relief Act of 2008,
The Worker, Retiree and Employee Recovery Act of 2008
And Code Sections 401(k) and 401(m) 2009 Proposed Regulations
Plan Name: Profit Incentive Bonus Plan of Hudson City Savings Bank
Fidelity 5-digit Plan Number: 10942
PREAMBLE
Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect certain provisions of the Pension Protection Act of 2006 (the “PPA”).
This amendment is intended as good faith compliance with the PPA and is to be
construed in accordance with applicable guidance. Except as otherwise provided
below, this amendment shall be effective with respect to Fidelity’s Volume
Submitter plan for Plan Years beginning after December 31, 2006.

Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.

(a)   o   In-service, Age 62 Distribution of Money Purchase Benefits. A
Participant who has attained at least age 62 shall be eligible to elect to
receive a distribution of benefit amounts accrued as a result of the
Participant’s participation in a money purchase pension plan (either due to a
merger into this Plan of money purchase pension plan assets and liabilities or
because this Plan is a money purchase pension plan), if any. This subsection
(a) shall be effective to permit such distributions on and after the following
effective date:                      (can be no earlier than the first day of
the first plan year beginning after December 31, 2006).   (b)   o   Automatic
Enrollment Contributions.

  (1)   Adoption of Automatic Enrollment Contributions. Beginning on the
effective date of this paragraph (1), as provided in paragraph (A) below (the
“Automatic Enrollment Effective Date”) and subject to the remainder of this
Subsection (b), unless an Eligible Employee affirmatively elects otherwise, his
Compensation will be reduced by           % (except as such percentage may be
modified for certain Eligible Employees through the Additional Provisions
Addendum to the Adoption Agreement, the “Automatic Enrollment Rate”), such
percentage to be increased in accordance with Subsection (c) (if applicable),
for each payroll period in which he is an Active Participant, beginning as
indicated in (2) below, and the Employer will make a pre-tax Deferral
Contribution in such amount on the Participant’s behalf in accordance with the
provisions of Section 5.03 of the Basic Plan Document (an “Automatic Enrollment
Contribution”).

  (A)   Automatic Enrollment Effective Date:                     

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

35



--------------------------------------------------------------------------------



 



  (B)   If the Plan had an automatic contribution arrangement before the
Automatic Enrollment Effective Date provided in (A) above (the “Pre-existing
Arrangement”), the effective date of the Pre-existing Arrangement was:
                                        .         Please also check (i) and/or
(ii) below if applicable:

  (i) o   The Pre-existing Arrangement was a Qualified Automatic Contribution
Arrangement described in Code section 401(k)(13)(B).     (ii) o   The
Pre-existing Arrangement was an Eligible Automatic Contribution Arrangement
described in Code section 414(w)(3).

  (2)   With respect to an affected Participant, Automatic Enrollment
Contributions will begin as soon as administratively feasible on or after (check
one):

  (A) o   The Participant’s Entry Date.     (B) o              (minimum of 30)
days following the Participant’s date of hire, but no sooner than the
Participant’s Entry Date.

    Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf. If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the provisions of this Subsection (b), and Subsection (c), if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(1). Automatic Enrollment Contributions shall
be made only on behalf of Active Participants who are first hired by the
Employer on or after the Automatic Enrollment Effective Date and do not have a
Reemployment Commencement Date, unless otherwise provided below.

  (3) o   Additionally, subject to the Note below, unless such affected
Participant affirmatively elects otherwise within the reasonable period
established by the Plan Administrator, Automatic Enrollment Contributions will
be made with respect to the Employees described below. (Check all that apply).

  (A) o   Inclusion of Previously Hired Employees. On the later of the date
specified in Subsection (b)(2) with regard to such Eligible Employee or as soon
as administratively feasible on or after the 30th day following the Notification
Date specified in (iii) below, Automatic Enrollment Contributions will begin for
the following Eligible Employees who were hired before the Automatic Enrollment
Effective Date and have not had a Reemployment Commencement Date. (Check (i) or
(ii), complete (iii), and complete (iv), if applicable).

  (i) o   Unless otherwise elected in (iv) below, all such Employees who have
never had a Deferral Contribution election in place. If the Employer has elected
a QACA in Subsection (d) below, then for the effective date of this election,
all Participants for whom contributions are being made pursuant to an automatic
contribution arrangement at a percentage not at least equal to the rate
specified above (or the limit of automatic increase(s) as specified in
Subsection (c)(2) below, if greater) will be automatically enrolled on the 30th
day following the Notification Date at the rate given in Subsection (b)(1)
above.     (ii) o   Unless otherwise elected in (iv) below, all such Employees
who have never had a Deferral Contribution election in place and were hired by
the Employer before the Automatic Enrollment Effective Date, but after the
following date:                     .

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

36



--------------------------------------------------------------------------------



 



  (iii)   Notification Date:                     .

  (iv) o   In addition to the group of Employees elected in (i) or (ii) above,
any Employee described in (i) or (ii) above, as applicable, even if he has had a
Deferral Contribution election in place previously, provided he is not suspended
from making Deferral Contributions pursuant to the Plan and has a deferral rate
of zero on the Notification Date. If the Employer has elected a QACA in
Subsection (d) below, then for the effective date of this election, all
Participants not deferring a percentage at least equal to the rate specified
above (or the limit of automatic increase(s) as specified in Subsection (c)(2)
below, if greater) will be automatically enrolled on the 30th day following the
Notification Date at the rate given in Subsection (b)(1) above.

  (B) o   Inclusion of Rehired Employees. Unless otherwise stated herein, each
Eligible Employee having a Reemployment Commencement Date on the Automatic
Enrollment Effective Date. If Subsection (b)(3)(A)(ii) is selected, only such
Employees with a Reemployment Commencement on or after the date specified in
Subsection (b)(3)(A)(ii) will be automatically enrolled. If Subsection (b)(3)(A)
is not selected, only such Employees with a Reemployment Commencement on or
after the Automatic Enrollment Effective Date will be automatically enrolled. If
Subsection (b)(2)(B) has been elected above, for purposes of Subsection (b)(2)
only, such Employee’s Reemployment Commencement Date will be treated as his date
of hire.

(c)   o   Automatic Deferral Increase (Choose only if Automatic Enrollment
Contributions are elected in Subsection (b) above) - Unless an Eligible Employee
affirmatively elects otherwise after receiving appropriate notice, Deferral
Contributions for each Active Participant having Automatic Enrollment
Contributions made on his behalf shall be increased annually by the (whole
number) percentage of Compensation stated in (1) below until the deferral
percentage stated in Section 1.07(a)(1) is reached (except that the increase
will be limited to only the percentage needed to reach the limit stated in
Section 1.07(a)(1), if applying the percentage in (1) would exceed the limit
stated in Section 1.07(a)(1)), unless the Employer has elected a lower
percentage limit in Subsection (c)(2) below.

  (1)   Increase by           % (except as such percentage may be modified for
certain Eligible Employees through the Additional Provisions Addendum to the
Adoption Agreement, but not to exceed 10%) of Compensation. Such increased
Deferral Contributions shall be pre-tax Deferral Contributions regardless of any
election made by the Participant to have any portion of his Deferral
Contributions treated as a Roth 401(k) Contribution.

  (2) o   Limited to           % of Compensation (not to exceed the percentage
indicated in Subsection 1.07(a)(1)).

  (3)   The Automatic Deferral Increase for each Participant still subject to it
pursuant to Section 5.03(c) of the Basic Plan Document shall occur:

  (A) o   On each anniversary of such Participant’s automatic enrollment date
pursuant to (b)(2) or (b)(3) above, as applicable.     (B) o   Except if
selected below with regard to the first such annual increase, each year on the
following date:                     

  (i) o   The automatic deferral increase shall not apply to a Participant
within the first six months following the automatic enrollment date pursuant to
(b)(2) or (b)(3) above, as applicable.

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

37



--------------------------------------------------------------------------------



 



(d)   o   Qualified Automatic Contribution Arrangement The automatic
contribution arrangement described in Sections (b) and (c) (if applicable) of
this Addendum shall constitute a qualified automatic contribution arrangement
described in Code Section 401(k)(13) (“QACA”), initially effective as of the
following date:                                          (can be no earlier than
the first day of the first plan year beginning after December 31, 2007).

  (1) o   QACA Matching Employer Contribution Formula. Matching Employer
Contributions used to satisfy the QACA must vest at least as rapidly as 100%
once the Participant is credited with two Years of Service.

  (A) o   100% of the first 1% of the Active Participant’s Compensation
contributed to the Plan and 50% of the next 5% of the Active Participant’s
Compensation contributed to the Plan.

      Note: If the Employer selects this formula and does not elect Subsection
1.11(b) (or Subsection 1.11(f) through the Additional Provisions Addendum, as
appropriate), Additional Matching Employer Contributions, Matching Employer
Contributions will automatically meet the safe harbor contribution requirements
for deemed satisfaction of the “ACP” test. (Employee Contributions must still be
tested for “ACP” test purposes.)

  (B) (i) o    Other Enhanced Match: ___% of the first ___% of the Active
Participant’s Compensation contributed to the Plan,             ___% of the next
___% of the Active Participant’s Compensation contributed to the Plan,          
  ___% of the next ___% of the Active Participant’s Compensation contributed to
the Plan.

      Note: To satisfy the safe harbor contribution requirement for the “ADP”
test, the percentages specified above for Matching Employer Contributions may
not increase as the percentage of Compensation contributed increases, and the
aggregate amount of Matching employer contributions at such rates must at least
equal the aggregate amount of Matching Employer Contributions that would be made
under the percentages described in (d)(1)(A) of this Addendum.

    (ii)  o    The formula in (i) of this paragraph (B) is also intended to
satisfy the safe harbor contribution requirement for deemed satisfaction of the
“ACP” test with respect to Matching Employer Contributions. (Employee
Contributions must still be tested for “ACP” test purposes.)

  (C) o   Safe harbor Matching Employer Contributions shall not be made on
behalf of Highly Compensated Employees.

  (2) o   QACA Nonelective Employer Contribution. Nonelective Employer
Contributions used to satisfy the QACA must vest at least as rapidly as 100%
once the Participant is credited with two Years of Service.

  (A) o   For each Plan Year, the Employer shall contribute for each eligible
Active Participant an amount equal to % (not less than 3% nor more than 25%) of
such Active Participant’s Compensation.     (B) o   The Employer may decide each
Plan Year whether to amend the Plan by electing and completing (i) below to
provide for a contribution on behalf of each eligible Active Participant in an
amount equal to at least 3% of such Active Participant’s Compensation.

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

38



--------------------------------------------------------------------------------



 



      Note: An employer that has selected paragraph (B) above must amend the
Plan by electing (i) below no later than 30 days prior to the end of each Plan
Year for which the QACA Nonelective Employer Contributions are being made.

  (i) o   For the Plan Year beginning           , the Employer shall contribute
for each eligible Active Participant an amount equal to           % (not less
than 3% nor more than 25%) of such Active Participant’s Compensation.

  (C) o   QACA Nonelective Employer Contributions shall not be made on behalf of
Highly Compensated Employees.     (D) o   The employer has elected to make
Matching Employer Contributions under Subsection 1.10 of the Adoption Agreement,
if any, that are intended to meet the requirements for deemed satisfaction of
the “ACP” test with respect to Matching Employer Contributions.

  (3) o   The Plan previously had a QACA, but the Plan was amended to remove the
QACA effective:                     .

(e)   o   Eligible Automatic Contribution Arrangement. The automatic
contribution arrangement described in Sections (b) and (c) (if applicable) of
this Addendum shall constitute an eligible automatic enrollment arrangement
described in Code Section 414(w) (“EACA”), effective as of the following date:
(can be no earlier than the first day of the first plan year beginning after
December 31, 2007)                     .

  (1) o   Permissible Withdrawal. A Participant who has made an Automatic
Enrollment Contribution pursuant to the EACA (an “EACA Participant”) shall be
eligible to elect to withdraw the amount attributable to such Automatic
Enrollment Contribution pursuant to the following rules:

  (A)   The EACA Participant must make any such election within ninety days of
his automatic enrollment date pursuant to (b)(2) or (b)(3) above, as applicable.
Upon making such an election, the EACA Participant’s Deferral Contribution
election will be set to zero until such time as the EACA Participant’s Deferral
Contribution rate has changed pursuant to Section 1.07(a)(1) or this Addendum.  
  (B)   The amount of such withdrawal shall be equal to the amount of the EACA
Deferrals through the end of the fifteen day period beginning on the date the
Participant makes the election described in (A) above, adjusted for allocable
gains and losses to the date of such withdrawal.     (C)   Any amounts
attributable to Employer Matching Contributions allocated to the Account of an
EACA Participant with respect to EACA Deferrals that have been withdrawn
pursuant to this Section (e)(1) shall be forfeited. In the event that Employer
Matching Contributions would otherwise be allocated to the EACA Participant’s
Account with respect to EACA Deferrals that have been so withdrawn, the Employer
shall not contribute such Employer Matching Contributions to the Plan.

  (2)   An Active Participant who is otherwise covered by the EACA but who makes
an affirmative election regarding the amount of Deferral Contributions shall
remain covered by the EACA solely for purposes of receiving any required notice
from the Plan Administrator in connection with the EACA and for purposes of
determining the period applicable to the distribution of certain excess
contributions pursuant to Sections 6.04 and 6.07 of the Basic Plan Document.

  (3) o   The Plan previously allowed the Permissible Withdrawal described in
(e)(1) above, but the Plan was amended to remove the Permissible Withdrawal
effective for Participants automatically enrolled on or after the following
date:                     .

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

39



--------------------------------------------------------------------------------



 



(f)   o   Coverage under the QACA and/or EACA. The QACA and/or EACA described in
the previous sections of this PPA Addendum shall cover only those Active
Participants eligible to affirmatively elect to make Deferral Contributions
described below (Check all that apply. If Option (e)(1), Permissible Withdrawal,
has been selected by the Employer, then all Employees subject to an automatic
enrollment arrangement through the Plan must be covered by the EACA.):

  (1) o   Those who are not employees of an unrelated employer listed in Section
(c) of the Participating Employers Addendum and are not collectively bargained
employees, as defined in Treasury Regulation section 1.410(b)-6(d)(2).     (2) o
  Those who are not employees of an unrelated employer listed in Section (c) of
the Participating Employers Addendum and are collectively bargained employees,
as defined in Treasury Regulation section 1.410(b)-6(d)(2), except for those
covered under the following collective bargaining agreement(s):
                    .     (3) o   Those who are employees of an unrelated
employer listed in Section (c) of the Participating Employers Addendum, except
as provided in (A) below if selected.

  (A) o   Employees of the following unrelated employer(s) listed in Section
(c) of the Participating Employers Addendum shall not be covered by the QACA
and/or EACA:

     
 

      Note: In the event the Plan’s automatic contribution arrangement is both
an EACA and a QACA, the Employer’s elections in this subsection (f) apply to
both the EACA and the QACA.

(g)   o   Qualified Reservist Distribution. A Participant called to active duty
after September 11, 2001 for a period that is either indefinite or to exceed
179 days and the Participant takes the distribution between the date of the call
to active duty and the close of the active duty period. The distribution may be
made only from amounts attributable to 401(k) deferrals and is exempt from the
10% income tax penalty that would otherwise apply if the Participant has not yet
attained age 59-1/2. The PPA would further permit the Participant to repay the
distribution to an IRA only (not to the plan) within two years after the end of
the active duty period. This subsection (g) shall be effective to permit such
distributions after the following date:                      (can be no earlier
than September 11, 2001).   (h)   o   Change to Addendum Provisions. The
Employer has amended the provisions of Subsection (a), (b), (c), (d), (e),
(f) and/or (g) to be as indicated above.

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

40



--------------------------------------------------------------------------------



 



Amendment Execution
IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
           day of                     ,

                      Employer: Hudson City Savings Bank   Employer: Hudson City
Savings Bank
 
                   
By:
      By:            
 
 
 
     
 
       
Title:
      Title:            
 
 
 
     
 
       
 
                    Accepted by: Fidelity Management Trust Company, as Trustee  
     
 
                   
By:
      Date:            
 
 
 
     
 
       
Title:
  Authorized Signatory                

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

41



--------------------------------------------------------------------------------



 



EFFECTIVE DATES FOR INTERIM LEGAL COMPLIANCE SNAP OFF ADDENDUM
for

    Plan Name: Profit Incentive Bonus Plan of Hudson City Savings Bank      
Notwithstanding any other provision of the Plan to the contrary, to comply with
changes required by the Economic Growth and Tax Relief Reconciliation Act of
2001 (“EGTRRA”), Treasury regulations under Code Section 401(a)(9) (“401(a)(9)
Regulations”), final Treasury regulations under Code Section 401(k) (“final
401(k) Regulations”), and final Treasury regulations under Code Section 401(m)
(“final 401 (m) Regulations”), the following provisions shall apply effective as
of the dates set forth below:   (a)   EGTRRA Compliance - Unless a later date is
specified below, the following changes for compliance with EGTRRA were effective
as of the first day of the first Plan Year beginning on or after January 1,
2002:

  (1)   Code Section 401(a)(17) Compensation Limit - The dollar limitation on
compensation used to calculate contributions, apply the limitations in effect
under Code Section 415, apply the ADP and ACP tests, and apply the top-heavy
rules was increased to $200,000, as adjusted.

  (2) þ   Catch-Up Contributions — Unless a later date is specified below, the
Plan was amended to provide for Catch-Up Contributions.

  (A) þ   Later Effective Date. Catch-Up Contributions were permitted after the
first day of the first Plan Year beginning on or after January 1, 2002: Later
effective date: 11/01/2002 (month/day/year)

  (B) o   Discontinuation of Catch-Up Contributions. Catch-Up Contributions were
discontinued effective as of:            (month/day/year)

  (3)   Rollovers of After-Tax Contributions to the Plan -Unless otherwise
specified below, the Plan accepted direct rollovers of after-tax employee
contributions from plans qualified under Code Section 401(a).

  (A) o   Rollovers of After-Tax Contributions Never Permitted. The Plan has
never accepted direct rollovers of after-tax employee contributions.     (B) o  
Later Effective Date. The Plan did not accept direct rollovers of after-tax
employee contributions until a date later than the first day of the first Plan
Year beginning on or after January 1, 2002:

Effective Date:                                         (month/day/year)     (C)
o   Discontinuation of After-Tax Rollovers. The Plan ceased to accept direct
rollovers of after-tax employee contributions effective as of:
                     (month/day/year)

  (4)   Rollovers from Other Eligible Retirement Plans — Unless otherwise
specified below, in addition to accepting Rollover Contributions from plans
qualified under Code Section 401(a) or 403(a), the Plan was amended to accept
Rollover Contributions from annuity contracts described in Code Section 403(b)
(excluding after-tax employee contributions), eligible plans under Code Section
457(b) maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, and individual
retirement accounts or annuities described in Code Section 408(a) or 408(b).

  (A) o   The Plan did not accept Rollover Contributions from annuity contracts
described in Code Section 403(b) (excluding after-tax employee contributions)
until a date later than the first day of the first Plan Year beginning on or
after January 1, 2002:

Effective Date:                                          (month/day/year)
(cannot be later than the date the Plan was restated onto a Fidelity Prototype
or Volume Submitter)

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

42



--------------------------------------------------------------------------------



 



  (B) o   The Plan did not accept Rollover Contributions from a eligible plans
under Code Section 457(b) maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state until a date later than the first day of the first Plan Year beginning on
or after January 1, 2002:

Effective Date:                                          (month/day/year)
(cannot be later than the date the Plan was restated onto a Fidelity Prototype
or Volume Submitter)     (C) o   The Plan did not accept Rollover Contributions
from individual retirement accounts or annuities described in Code Section
408(a) or 408(b) until a date later than the first day of the first Plan Year
beginning on or after January 1, 2002:

Effective Date:                                          (month/day/year)
(cannot be later than the date the Plan was restated onto a Fidelity Prototype
or Volume Submitter)

  (5)   Multiple Use Test — To the extent applicable, the provisions of the Plan
proscribing multiple use of the alternative limitations under Code Sections
401(k)(3)(A)(ii)(II) and 401(m)(2)(A)(ii), as provided in Treasury Regulations
Section 1.401(m)-2, were deleted.     (6)   415 Limitations — The Plan was
amended to reflect the Code Section 415 limitations in effect under EGTRRA, as
described in Section 6.12 of the Basic Plan Document.

  (7) o   Vesting of Matching Employer Contributions - Except as otherwise
specified below, the Plan was amended to change the vesting schedule applicable
to Matching Employer Contributions to comply with EGTRRA for Participants who
complete an Hour of Service on or after the effective date. Unless otherwise
elected below, the amended vesting schedule applies to all accrued benefits
derived from Matching Employer Contributions.

  (A) o   Delayed Effective Date for Bargained Plan. The Plan was maintained
pursuant to one or more collective bargaining agreements ratified by June 1,
2001 and the effective date of the revised vesting schedule was later than the
first day of the first Plan Year beginning on or after January 1, 2002:

Effective Date:                      (month/day/year) (cannot be later than the
earlier of (i) January 1, 2006 or (ii) the later of the date on which the last
of the collective bargaining agreements described above terminates (without
regard to any extension on or after June 1, 2001) or January 1, 2002)     (B) o
  Grandfathered Application of Prior Vesting Schedule. The vesting schedule in
effect before the amendment continues to apply to the portion of a Participant’s
accrued benefit derived from Matching Employer Contributions made to the Plan
for a Plan Year beginning before the effective date.

(8)   Loans by Owner-Employees and Shareholder-Employees - If the Plan provided
for loans to Participants from Plan assets, the Plan was amended to eliminate
the restriction on loans to owner-employees, as defined in Code
Section 401(c)(3), and shareholder-employees, as defined in ERISA
Section 408(d)(3).   (9)   Hardship Withdrawals — Suspension of Contributions -
Except as otherwise specified below, if the Plan provided for hardship
withdrawals in accordance with the safe harbor in Treasury Regulations
Section 1.401(k)-1(d)(2)(iv)(B), the Plan was amended to change the suspension
period applicable to elective contributions and employee contributions from
12 months to 6 months.

  (A) o   Delayed Effective Date. The change in the suspension period was
effective later than the first day of the first Plan Year beginning on or after
January 1, 2002:

Effective Date:                                          (month/day/year)
(cannot be later than the date the Plan was restated onto a Fidelity Prototype
or Volume Submitter)

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

43



--------------------------------------------------------------------------------



 



  (10)   Hardship Withdrawals — Elimination of Reduction in 402(g) Limit -
Except as otherwise specified below, if the Plan provided for hardship
withdrawals in accordance with the safe harbor in Treasury Regulations
Section 1.401(k)-1(d)(2)(iv)(B), the Plan was amended to eliminate the reduction
in the Code Section 402(g) limit for calendar years beginning on and after
January 1, 2002 with respect to Participants receiving a hardship withdrawal on
or after January 1, 2001.

  (A) o   Delayed Effective Date. The reduction in the 402(g) limit was
eliminated for calendar years beginning on and after January 1,
                     (cannot be later than the year following the date the Plan
was restated onto a Fidelity Prototype or Volume Submitter) with respect to
Participants receiving a hardship withdrawal on or after January 1st of the year
prior to the year indicated in this Subsection (a)(10)(A).

  (11) o   Distribution Upon Severance from Employment — The Plan was amended to
permit distribution of Deferral Contributions, Qualified Nonelective
Contributions, Qualified Matching Contributions, 401(k) Safe Harbor Matching
Employer Contributions, and 401(k) Safe Harbor Nonelective Employer
Contributions upon a Participant’s severance from employment rather than
requiring a separation from service.

  (A) o   Delayed Effective Date. Distribution upon severance from employment
was not permitted until after the first day of the first Plan Year beginning on
or after January 1, 2002:

Effective Date:                      (month/day/year)     (B) o   Limitation on
Rule. Distribution upon severance from employment was effective only for
severances occurring after:                      (month/day/year)

  (12)   Rollovers Out of the Plan — The Plan was amended to permit direct
rollovers of “eligible rollover distributions” (as defined in Subsection
13.04(c) of the Basic Plan Document) from the Plan by the Participant, the
Participant’s surviving spouse, or the Participant’s spouse or former spouse who
is the alternate payee under a qualified domestic relations order to any
“eligible retirement plan” (as defined in Subsection 13.04(b) of the Basic Plan
Document).

  (13)   Top-Heavy Modifications — The Plan was amended to comply the top-heavy
provisions with EGTRRA by: (i) modifying the definition of “key employee” as
provided in Subsection 15.01(d) of the Basic Plan Document, (ii) including for
purposes of the top-heavy determination any distribution made to an employee on
account of severance from employment, death, disability, or termination of a
plan during the one-year period ending on the “determination date”, as defined
in Subsection 15.01(a) of the Basic Plan Document, and any other distribution
made during the five-year period ending on the “determination date”,
(iii) excluding for purposes of the top-heavy determination the accrued benefits
and accounts of any individual who has not performed services for the 1-year
period ending on the “determination date”, (iv) permitting matching
contributions to be taken into account for purposes of satisfying the top-heavy
minimum contribution requirement, and (v) providing that the top-heavy
provisions are inapplicable for years in which a plan consists solely of a cash
or deferred arrangement that meets the requirements of Code Section 401(k)(12)
and, if applicable, matching contributions with respect to which the
requirements of Code Section 401(m)(11) are met.

  (14) o   Disregard Rollovers in Applying Cashout Rules — The Plan was amended
to exclude Rollover Contributions in determining whether a Participant’s Account
exceeded the cashout limit specified in the Plan.

  (A) o   Delayed Effective Date. Rollover Contributions were not excluded for
cashout purposes until after the first day of the first Plan Year beginning on
or after January 1, 2002:

Effective Date:                                          (month/day/year)

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

44



--------------------------------------------------------------------------------



 



  (B)   Rollover Contributions Included in Applying Cashout Rules. The Plan was
further amended to include Rollover Contributions in determining whether a
Participant’s Account exceeded the cashout limit specified in the Plan as of the
date specified below:

Effective Date:                                          (month/day/year)
(cannot be later than the date the Plan was restated onto a Fidelity Prototype
or Volume Submitter)

(b)   401(a)(9) Regulations Compliance — The Plan was amended to comply with
401(a)(9) Regulations as follows:

  (1) þ   Compliance with Proposed Regulations. The Plan was amended to apply
the minimum distribution requirements of Code Section 401(a)(9) in accordance
with the regulations under Code Section 401(a)(9) that were proposed in
January 2001 with respect to distributions made for the following calendar
years:

  (A) o   2001 calendar year.     (B) þ   2002 calendar year.

  (2)   Compliance with Final Regulations. Except as otherwise specified below,
the Plan was amended to apply the minimum distribution requirements of Code
Section 401(a)(9) in accordance with the final regulations under Code
Section 401(a)(9) that were published in April 2002 with respect to
distributions made for calendar years beginning on or after January 1, 2003.

  (A) o   Earlier Effective Date. Distributions were made in accordance with the
final regulations for calendar years beginning on or after January 1, 2002.

(c)   Automatic Rollover Compliance — Except as otherwise specified below, if
the Plan provided for cash outs of small benefits, effective as of March 28,
2005, the Plan was amended to comply with the automatic rollover rules of EGTRRA
by reducing the cashout limit applicable to Participants to $1,000:

  (1) o   Instead of reducing the cashout limit, the Plan was amended to provide
that mandatory distributions greater than $1,000 would be rolled over directly
to an individual retirement plan designated by the Administrator.

  (A) o   The Plan was subsequently amended, as of the date specified below, to
reduce the cashout limit to $1,000:

Effective Date:                                          (month/day/year)

(d)   Final 401(k) and 401(m) Regulations Compliance — Unless a different date
is specified below, the following changes for compliance with the final 401(k)
and final 401(m) Regulations were effective as of the first day of the first
Plan Year beginning on or after January 1, 2006:

  (1) o   Earlier Effective Date. The Plan was amended to comply with the final
401(k) and final 401(m) Regulations effective as of the first day of the
following Plan Year:                                          (cannot be later
than the 2006 Plan Year)

Note: If an earlier Plan Year is selected above, it must have ended after
December 29, 2004 and the Plan must have been operated in compliance with the
final 401(k) and final 401(m) Regulations for the full Plan Year and all
subsequent Plan Years.

  (2)   Qualified Nonelective Contributions. Unless a later date is specified
below, if the Plan provided for Qualified Nonelective Contributions (“QNECs”) to
be allocated pursuant to a “bottoms up” or other formula that could violate the
requirements of Treasury Regulations Section 1.401(k)-2(a)(6)(iv) or
1.401(m)-2(a)(6)(v) (excluding disproportionate QNECs in applying the ADP and
ACP tests), the QNEC allocation formula was amended to comply with such
regulations.

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

45



--------------------------------------------------------------------------------



 



  (A) o   Later Effective Date. The QNEC allocation formula was amended after
the general effective date for compliance with the final 401(k) and final 401(m)
Regulations described above.

Effective Date:                      (month/day/year) (cannot be later than the
date the Plan was restated onto a Fidelity Prototype or Volume Submitter)

  (3)   Gap Period Income. If not previously provided under the Plan, the Plan
was amended to provide that for purposes of corrective distributions of “excess
deferrals”, “excess contributions”, and “excess aggregate contributions”, income
and loss on such amounts would be calculated for the gap period between the end
of the “determination year” and the date of distribution.     (4)   Hardship
Withdrawal Events. Unless a later date is specified below, if the Plan provided
for hardship withdrawals upon the occurrence of a deemed immediate and heavy
financial need, as described in Treasury Regulations, the Plan was amended to
add the deemed needs described in Treasury Regulations
Section 1.401(k)-1(d)(3)(iii)(B)(5) and (6) (funeral and casualty expenses).

  (A) o   Later Effective Date. The additional deemed immediate and heavy
financial needs were amended after the general effective date for compliance
with the final 401(k) and final 401(m) Regulations described above.

Effective Date:                      (month/day/year) (cannot be later than the
date the Plan was restated onto a Fidelity Prototype or Volume Submitter)

(e)   o   Roth 401(k) Contributions - Prior to the Adoption Agreement effective
date specified in Subsection 1.01(g)(1), the Plan was amended to provide for
Roth 401(k) Contributions.

  (1)   Effective Date. Unless a later effective date is specified below, Roth
401(k) Contributions were permitted beginning January 1, 2006.

  (A)   Later effective date:                      (month/day/year) (cannot be
prior to January 1, 2006)

  (2) o   Discontinuation of Roth 401(k) Contributions. Roth 401(k)
Contributions were discontinued effective as of:
                                         (month/day/year)

(f)   o   Rollovers of Roth 401(k) Contributions - Prior to the Adoption
Agreement effective date specified in Subsection 1.01(g)(1), the Plan was
amended to permit rollovers of Roth Contributions into the Plan.

  (1) o   Direct Rollovers. Unless a later effective date is specified below,
direct rollovers of Roth Contributions were permitted to be made to the Plan
from an applicable retirement plan described in Code Section 402A(e)(1), subject
to Code Section 402(c), beginning January 1, 2006.

  (A)   Later effective date:                      (month/day/year) (cannot be
prior to January 1, 2006)

  (B) o   Discontinuation of Direct Rollovers. Direct rollovers of Roth
Contributions were discontinued effective as of:                     
(month/day/year)

  (2) o   Participant Rollovers. Unless a later effective date is specified
below, “participant rollovers” of the taxable portion of a distribution of Roth
Contributions were permitted to be made to the Plan from an applicable
retirement plan described in Code Section 402A(e)(1). “Participant rollovers”
are rollovers other than direct rollovers, as described in Code
Section 401(a)(31).

  (A)   Later effective date:                      (month/day/year) (cannot be
prior to January 1, 2006)

  (B) o   Discontinuation of Participant Rollovers. Direct rollovers of Roth
Contributions were discontinued effective as of:                     
(month/day/year) (cannot be later than the date the Plan was restated onto a
Fidelity Prototype or Volume Submitter)

      Plan Number 10942
Fidelity Advisor 401(k) Program
Volume Submitter Defined Contribution Plan   10942-1265315197

© 2008 FMR Corp.
All rights reserved.

46